


Exhibit 10.1

 

 

PURCHASE AND SALE AGREEMENT

 

 

BETWEEN

 

 

THE ENTITIES SET FORTH ON SCHEDULE 1.1.1,
AS SELLER

 

 

AND

 

 

TRT ACQUISITIONS LLC,
AS PURCHASER

 

 

DATED:  MAY 3, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

ARTICLE 1 BASIC INFORMATION

1

1.1

Certain Basic Terms

1

1.2

Closing Costs

3

1.3

Notice Addresses:

4

 

 

ARTICLE 2 PROPERTY

5

2.1

Property

5

 

 

ARTICLE 3 EARNEST MONEY

7

3.1

Deposit and Investment of Earnest Money

7

3.2

Independent Consideration

7

3.3

Form; Failure to Deposit

7

3.4

Disposition of Earnest Money

8

 

 

 

ARTICLE 4 DUE DILIGENCE

8

4.1

Due Diligence Materials To Be Delivered

8

4.2

Physical Due Diligence

9

4.3

Due Diligence/Financing Contingency Termination Rights.

11

4.4

Updated Property Information

14

4.5

Return of Documents and Reports

14

4.6

Service Contracts

15

4.7

Proprietary Information; Confidentiality

15

4.8

No Representation or Warranty by Seller

15

4.9

Purchaser’s Responsibilities

16

4.10

Purchaser’s Agreement to Indemnify

16

 

 

 

ARTICLE 5 TITLE AND SURVEY

16

5.1

Title Commitments

16

5.2

Updated Surveys

16

5.3

Title Review

17

5.4

Delivery of Title Policies at Closing

17

 

 

 

ARTICLE 6 OPERATIONS AND RISK OF LOSS

18

6.1

Ongoing Operations

18

6.2

Casualty

19

6.3

Condemnation.

20

6.4

Estoppel Certificates/SNDAs.

21

6.5

Acknowledgments

22

 

 

ARTICLE 7 CLOSING

23

7.1

Closing

23

7.2

Conditions to Parties’ Obligation to Close

23

7.3

Seller’s Deliveries in Escrow

27

7.4

Purchaser’s Deliveries in Escrow

28

7.5

Closing Statements

29

7.6

Purchase Price

29

 

ii

--------------------------------------------------------------------------------


 

7.7

Possession

29

7.8

Delivery of Books and Records

29

7.9

Notice to Tenants

29

 

 

 

ARTICLE 8 PRORATIONS, DEPOSITS, COMMISSIONS

29

8.1

Prorations for Taxes

29

8.2

Prorations for Tenant-Paid Operating Expenses

30

8.3

Prorations for Non-Tenant Paid Items

30

8.4

Miscellaneous Prorations

32

8.5

Leasing Costs

32

8.6

Closing Costs

32

8.7

Final Adjustment After Closing

32

8.8

Tenant Deposits

32

8.9

Commissions

33

 

 

 

ARTICLE 9 REPRESENTATIONS AND WARRANTIES

33

9.1

Seller’s Representations and Warranties

33

9.2

Purchaser’s Representations and Warranties

36

9.3

Survival of Representations and Warranties

37

 

 

ARTICLE 10 DEFAULT AND REMEDIES

39

10.1

Seller’s Remedies

39

10.2

Purchaser’s Remedies

40

10.3

Attorneys’ Fees

40

10.4

Other Expenses

40

 

 

 

ARTICLE 11 DISCLAIMERS, RELEASE AND INDEMNITY

41

11.1

Disclaimers By Seller

41

11.2

Sale “As Is, Where Is”

41

11.3

Seller Released from Liability

42

11.4

“Hazardous Materials” Defined

43

11.5

Intentionally Deleted

43

11.6

Survival

43

 

 

 

ARTICLE 12 MISCELLANEOUS

43

12.1

Parties Bound; Assignment

43

12.2

Headings

44

12.3

Invalidity and Waiver

44

12.4

Governing Law

44

12.5

Survival

44

12.6

Entirety and Amendments

44

12.7

Time

44

12.8

Intentionally Omitted.

45

12.9

No Electronic Transactions

45

12.10

Notices

45

12.11

Construction

45

12.12

Calculation of Time Periods; Business Day

45

12.13

Execution in Counterparts

45

12.14

Recordation

45

 

iii

--------------------------------------------------------------------------------


 

12.15

Further Assurances

46

12.16

Discharge of Obligations

46

12.17

ERISA

46

12.18

No Third Party Beneficiary

46

12.19

Reporting Person

46

12.20

Post-Closing Access

47

12.21

Waiver of Jury Trial

47

12.22

Information and Audit Cooperation

47

12.23

Bulk Sales Laws

47

 

iv

--------------------------------------------------------------------------------


 

LIST OF DEFINED TERMS

 

 

Page No.

Agreement

1

Allocated Purchase Price

2

Assignment

27

Assignments

27

Bridge Financing Commitment

12

Bridge Loan

13

Business Day

45

Casualty

19

Casualty Tenant Termination Event

20

Casualty Tenant Termination Notice

20

CERCLA

42

Closing

23

Closing Date

3

Closing Date Extension Condition

13

Co-Insurance

17

Condemnation

20

Condemnation Tenant Termination Event

20

Condemnation Tenant Termination Notice

20

Confidentiality Agreement

3

Deed

27

Deeds

27

Demanding Party

8

Due Diligence Termination Notice

11

Earnest Money

2

Effective Date

3

Escrow Agent

2

Estoppel Shortfall

24

Fidelity

17

Financial Advisor

3

Financing Commitment Status Statement

12

First American

17

Guaranties

6

Guaranty

6

Harborside

3

Harborside Earnest Money

7

Harborside Membership Interests

3

Harborside Purchase and Sale Agreement

3

Harborside Seller

3

Hazardous Materials

43

IBM

19

IBM Property

19

Improvements

5

Independent Consideration

7

Inspection Period

3

 

v

--------------------------------------------------------------------------------


 

Intangible Personal Property

6

iPortal

8

iStar

3

Land

5

Lease

6

Lease Files

9

Leases

6

License Agreements

7

Mezzanine Loan

13

Non-Demanding Party

8

Non-Prime Tenants

24

Operating Expenses

30

Operating Statements

8

Permitted Exceptions

17

Prime Tenants

24

Property

5

Property Information

8

Purchase Price

2

Purchaser

1

Real Property

6

Rent Roll

8

Reports

14

ROFO Waivers

22

Seller

1

Seller Estoppel Cap

25

Seller Estoppels

24

Seller’s Representatives

38

Senior Lender

12

Service Contracts

6

SNDA

22

SNDAs

22

Surveys

9

Survival Period

37

Tangible Personal Property

6

Taxes

29

Tenant Estoppel Certificate

21

Tenant Receivables

30

Term Financing Commitment

11

Third Party Estoppel Certificate

21

Third Party Estoppel Certificates

21

Title Affidavits

27

Title and Survey Review Period

3

Title Commitment

16

Title Commitments

16

Title Company

2

Title Policies

17

 

vi

--------------------------------------------------------------------------------


 

Title Policy

17

Unbilled Tenant Receivables

30

Uncollected Delinquent Tenant Receivables

30

Updated Property Information

14

 

vii

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

 

32 PROPERTIES DESCRIBED GENERALLY ON SCHEDULE 1.1.1

 

This Purchase and Sale Agreement (this “Agreement”) is made and entered into by
and between Purchaser and Seller.

 

RECITALS

 

A.                                   Defined terms are indicated by initial
capital letters.  Defined terms shall have the meanings set forth herein,
whether or not such terms are used before or after the definitions are set
forth.

 

B.                                     Purchaser desires to purchase the
Property and Seller desires to sell the Property, all upon the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Purchaser to
Seller, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Purchaser and Seller agree as follows:

 

ARTICLE 1

BASIC INFORMATION

 

1.1                                 Certain Basic Terms.  The following defined
terms shall have the meanings set forth below:

 

1.1.1                              “Seller”:                 means each of the
parties listed on Schedule 1.1.1.  It is understood and agreed that each Seller
owns the property generally described by common address listed opposite such
Seller party on Schedule 1.1.1 and, with respect to all references in this
Agreement to Seller and each and every reference to the “Property”, “Land”,
“Improvements”, “Real Property”, “Leases”, “Guaranty”, “Guaranties”, “Tangible
Personal Property”, “Service Contracts”, “Intangible Personal Property”,
“License Agreements”, “Property Information” (and each component thereof),
“Property Documents” (and each component thereof), “Updated Property
Information” (and each component thereof), “Permitted Exceptions”, “Reports”,
“Title Commitment”, “Title Policy”, “Lease Casualty Event”, “Material Damage”,
“Materially Damaged”, “Condemnation”, “Lease Condemnation Event”, “Purchase
Price Adjustment Notice”, “Price Adjustment Period”, “Operating Expenses”,
“Tenant Receivables”, “Unbilled Tenant Receivables”, “Uncollected Delinquent
Tenant Receivables”, “Taxes” and “Hazardous Materials”, such reference shall be
limited to each of such items as they relate solely to the property generally
described by common address and the Seller associated therewith.  Additionally,
all exhibits referencing any of the foregoing listed items will indicate the
common address to which such exhibit, or portion thereof relates.

 

1.1.2                        “Purchaser”:                       TRT Acquisitions
LLC, a Delaware limited liability company.

 

--------------------------------------------------------------------------------


 

1.1.3                              “Purchase
Price”:                                      $1,190,500,000.00; subject to
adjustment as provided herein, and as allocated as set forth on Schedule 1.1.3
(the “Allocated Purchase Price”). The Allocated Purchase Price of each Property
is only for (A) purposes of determining (i) the amount of transfer taxes payable
in connection with the transfer of such Property, (ii) the amount of the
reduction in the Purchase Price due to the termination of this Agreement with
respect to such Property pursuant to the terms hereof and (iii) compliance with
the Estoppel Requirement, and (B) tax reporting and accounting purposes.  In no
event shall the Allocated Purchase Price of any individual Property be deemed or
construed to reflect the sales price of such individual Property in a stand
alone transaction.

 

1.1.4                        “Earnest
Money”:                                                $46,200,000.00, including
all interest earned thereon, to be deposited in accordance with Section 3.1
below together with the Harborside Earnest Money if added thereto pursuant to
Section 3.1.  All references herein to Earnest Money shall be deemed to include
only such portions thereof as have been deposited with Escrow Agent in
accordance with Section 3.1.

 

1.1.5                        “Title Company”:

 

First American Title Insurance Company
National Commercial Services — Chicago
30 North LaSalle Street, Suite 2700
Chicago, Illinois 60602

 

Attn:  John E. Beckstedt, Jr.
Telephone number: (312) 917-7223
Facsimile number: (888) 279-8547
E-mail: jbeckstedt@firstam.com

 

And

 

Fidelity Title Insurance Company
8450 E. Crescent Parkway, Suite 410
Greenwood Village, CO 80111
Attn:  Ms. Valena Bloomquist
Telephone number: (303) 244-9198
Facsimile number:  (720) 489-7593
E-mail: valena.bloomquist@fnf.com

 

1.1.6                              “Escrow Agent”:

 

First American Title Insurance Company
National Commercial Services — Chicago
30 North LaSalle Street, Suite 2700
Attn: John E. Beckstedt, Jr.
Telephone number: (312) 917-7223
Facsimile number: (888) 279-8547
E-mail: jbeckstedt@firstam.com

 

2

--------------------------------------------------------------------------------


 

1.1.7                        “Financial Advisor”: HFF Securities L.P., an
affiliate of Holliday Fenoglio Fowler, LP.

 

1.1.8                        “Effective Date”:  The date on which this Agreement
is executed by the latter to sign of Purchaser or Seller, as indicated on the
signature page of this Agreement.  If the execution date is left blank by either
Purchaser or Seller, the Effective Date shall be the execution date inserted by
the other party.

 

1.1.9                              “Title and Survey Review Period”:  The period
ending on May 11, 2010.

 

1.1.10                  “Inspection Period”:  The period beginning on the
Effective Date and ending on May 11, 2010, subject to extension as provided in
Section 6.1.4(1).

 

1.1.11                  “Closing Date”:  The date which is ten (10) days after
the expiration of the Inspection Period, subject to extension as provided in
Section 4.3.2.

 

1.1.12                  “Confidentiality Agreement”:  The letter agreement dated
March 31, 2010 between iStar Financial Inc., an affiliate of Seller (“iStar”),
and Purchaser.

 

1.1.13                  “Harborside”: The property commonly known as Harborside
Financial Center Plaza X, Jersey City, New Jersey.

 

1.1.14                  “Harborside Membership Interests”:  The one hundred
percent (100%) membership interests of American Financial Exchange L.L.C. owned
by Harborside Seller.

 

1.1.15                  “Harborside Purchase and Sale Agreement”:  That certain
Member Interest Purchase and Sale Agreement between Purchaser and Harborside
Seller dated as of the date hereof.

 

1.1.16                  “Harborside Seller”: iStar Harborside LLC, a Delaware
limited liability company.

 

1.2                                 Closing Costs.  Closing costs shall be
allocated and paid as follows:

 

Cost

 

Responsible Party

Title Commitments required to be delivered pursuant to Section 5.1

 

Seller

Premium for standard form Title Policies with extended coverage and Co-Insurance
(subject to this Section 1.2 and Section 5.4) required to be delivered pursuant
to Section 5.4

 

Seller

 

3

--------------------------------------------------------------------------------


 

Premium for any upgrade of Title Policies for additional coverage, including,
without limitation, the premium for any re-insurance, and any endorsements to
the Title Policies desired by Purchaser, any inspection fee charged by the Title
Company, tax certificates, municipal and utility lien certificates, and any
other Title Company charges other than those required in connection with
satisfying any liens which are not Permitted Exceptions

 

Purchaser

Any increase in the premium for the Title Policies attributable to obtaining
Co-Insurance as provided in Section 5.4

 

Purchaser

Any costs required to cause the Title Company to issue the Title Policies with
extended coverage

 

Seller

Costs of new surveys and/or any revisions, modifications or recertifications to
the existing Surveys.

 

Seller

Costs for UCC Searches

 

Purchaser

Recording Fees

 

Paid in accordance with local custom

Any deed taxes, documentary stamps, transfer taxes, intangible taxes, mortgage
taxes or other similar taxes, fees or assessments

 

Paid in accordance with Schedule 1.2

Any escrow fee charged by Escrow Agent for holding the Earnest Money or
conducting the Closing

 

Purchaser ½

Seller ½

Real Estate Fee to Financial Advisor

 

Seller

All other closing costs and expenses incident to this transaction and the
closing thereof shall be paid by the party incurring the same.

 

 

 

1.3                                 Notice Addresses:

 

All notices required or permitted to be sent hereunder shall be sent as follows:

 

Purchaser:

TRT Acquisitions LLC

Copies to:

TRT Acquisitions LLC

 

 

 

 

 

518 17th Street, Suite 1700

 

518 17th Street, Suite 1700

 

Denver, CO 80202

 

Denver, CO 80202

 

Attention:

Mr. John Blumberg
Mr. Greg Moran

 

Attention:   Joshua J. Widoff, Esq.

Telephone:

303-228-2200

 

Telephone: 303-228-2200

Facsimile:

303-577-9797

 

Facsimile:  303-869-4602

E-mail:

gmoran@dividendcapital.com

 

E-mail: jwidoff@dividendcapital.com

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

Greenberg Traurig, LLP

 

4

--------------------------------------------------------------------------------


 

 

 

 

200 Park Avenue
New York, NY 10166
Attention: Robert J. Ivanhoe, Esq.
Telephone: 212-801-9333
Facsimile:  212-801-6400
E-mail: ivanhoer@gtlaw.com

 

 

 

 

Seller:

c/o iStar Financial Inc.

Copies to:

iStar Financial Inc.

 

1114 Avenue of the Americas

 

1114 Avenue of the Americas

 

New York, NY 10036

 

New York, NY 10036

 

Attention: Samantha Garbus

 

Attn: Mary-Beth Roselle, Esq.

 

Telephone: 212-930-9407

 

Telephone: 212-930-9481

 

Facsimile: 212-930-9494

 

Facsimile: 212-930-9494

 

E-mail: sgarbus@istarfinancial.com

 

E-mail: mroselle@istarfinancial.com

 

 

 

 

 

 

 

 

iStar Asset Services Inc.
180 Glastonbury Boulevard
Glastonbury, CT 06033
Attn: President
Telephone: 860-815-5910
Facsimile:  860-815-5901
E-mail: brubin@istarfinancial.com

 

 

 

 

 

 

 

 

Katten Muchin Rosenman LLP
525 West Monroe St.
Chicago, IL 60661-3693
Attn: Gregory P.L. Pierce, Esq.
Phone: 312-902-5541
Fax:  312-577-8893
Email: greg.pierce@kattenlaw.com

 

ARTICLE 2

PROPERTY

 

2.1                                 Property.  Subject to the terms and
conditions of this Agreement, Seller agrees to sell to Purchaser, and Purchaser
agrees to purchase from Seller, the following property (individually and/or
collectively, as the context may require, the “Property”):

 

2.1.1                        Real Property.  The land described in Exhibit A
hereto (individually and/or collectively, as the context may require, the
“Land”), together with (a) all improvements located thereon, but expressly
excluding improvements and structures owned by any tenant or other third party
pursuant to Leases (individually and/or collectively, as the context may
require, the “Improvements”), (b) all right, title and interest of Seller, if
any, in and to the rights, benefits, privileges, easements, tenements,
hereditaments, and appurtenances thereon or in anywise appertaining thereto,
including without limitation, any and all minerals and mineral rights, oil, gas,
and oil and gas rights, development rights, air rights, water and water rights,
wells, well rights and well permits, water and sewer taps, and sanitary or storm
sewer capacity,

 

5

--------------------------------------------------------------------------------


 

and (c) all right, title, and interest of Seller, if any, in and to all strips
and gores and any land lying in the bed of any street, road or alley, open or
proposed, adjoining the Land (the Land, together with items (a), (b) and (c) of
this Section 2.1.1, individually and/or collectively, as the context may
require, the “Real Property”).

 

2.1.2                        Leases and Guaranties.  All of Seller’s right,
title and interest, without warranty except as set forth herein, in those
leases, including any amendments to such leases, described on Schedule 2.1.2 and
all leases which may be made by Seller after the Effective Date and prior to
Closing as permitted by this Agreement (individually a “Lease” and collectively
the “Leases”), all guaranties of such Leases, including any amendments to such
guaranties, described on Schedule 2.1.2 (individually a “Guaranty” and
collectively the “Guaranties”), and all other collateral securing the Leases or
Guaranties, including without limitation all security deposits and letters of
credit.

 

2.1.3                        Tangible Personal Property.  All of Seller’s right,
title and interest, without warranty, except as set forth herein, in the
equipment, machinery, furniture, furnishings, supplies and other tangible
personal property, if any, owned by Seller and now or hereafter located in and
used in connection with the operation, ownership or management of the Real
Property, but specifically excluding any items of personal property owned or
leased by any tenants at or on the Real Property and further excluding any items
of personal property owned by third parties and leased to Seller (collectively,
the “Tangible Personal Property”), which excluded items of personal property are
listed on Schedule 2.1.3.

 

2.1.4                        Intangible Personal Property.  All of Seller’s
right, title and interest, if any, without warranty, except as set forth herein,
in all intangible personal property related to the Real Property and the
Improvements, including, without limitation: all trade names and trade marks
associated with the Real Property and the Improvements, including Seller’s
rights and interests, if any, in the name of the Real Property; the plans and
specifications and other architectural and engineering drawings for the
Improvements, if any (to the extent assignable without cost to Seller); contract
rights related to the operation, ownership or management of the Real Property,
including maintenance, service, construction, supply and equipment rental
contracts, if any, but not including Leases or License Agreements (collectively,
the “Service Contracts”) (but only to the extent assignable without cost to
Seller; warranties (to the extent assignable without cost to Seller);
governmental permits, approvals and licenses, if any (to the extent assignable
without cost to Seller); and telephone exchange numbers (to the extent
assignable without cost to Seller) (all of the items described in this
Section 2.1.4 collectively referred to as the “Intangible Personal Property”). 
To the extent any items of Intangible Personal Property cannot be assigned to
Purchaser without cost to Seller, Purchaser shall have the option, to be
exercised in writing on or before the Closing Date, to accept such assignment
and pay any cost associated therewith, or to cause Seller to terminate the same
(if applicable) at Seller’s expense, or to permit Seller to retain the same. 
Tangible Personal Property and Intangible Personal Property shall not include
(a) any appraisals or other economic evaluations of, or projections with respect
to, all or any portion of the Property, including, without limitation, budgets
prepared by or on behalf of Seller or any affiliate of Seller, (b) any
documents, materials or information which are subject to attorney/client, work
product or similar privilege, which constitute attorney communications with
respect to the Property and/or Seller, or which are subject to a confidentiality
agreement, (c) such documents, materials or information received by

 

6

--------------------------------------------------------------------------------


 

Seller from tenants and covered by confidentiality agreements between such
tenants and Seller, except that such documents, materials or information shall
be included in Tangible Personal Property if Purchaser shall have agreed in
writing to be bound by the terms of such confidentiality agreements prior to
Seller’s delivery of such documents, materials and information to Purchaser, and
(d) any trade name, mark or other identifying material that includes the name
“iStar” or any derivative thereof.

 

2.1.5                        License Agreements.  All of Seller’s right, title
and interest, without warranty, except as set forth herein, in and to all
agreements (other than the Leases and the Guaranties), if any, for the leasing
or licensing of rooftop space or equipment, telecommunications equipment, cable
access and other space, equipment and facilities that are located on or within
the Real Property and generate income  to Seller as the owner of the Real
Property, including agreements which may be made by Seller after the Effective
Date and prior to Closing as permitted by this Agreement (the “License
Agreements”).

 

ARTICLE 3

EARNEST MONEY

 

3.1                                 Deposit and Investment of Earnest Money. 
Within two (2) Business Days after the Effective Date, Purchaser shall deposit
Twenty-Three Million One Hundred Thousand and no/100 Dollars ($23,100,000.00)
with Escrow Agent and deliver a completed, executed Form W-9 to the Escrow Agent
and the Seller.  Within two (2) Business Days after Purchaser has delivered the
Due Diligence Waiver Notice to Seller pursuant to Section 4.3.1 hereof,
Purchaser shall deposit Twenty-Three Million One Hundred Thousand and no/100
Dollars ($23,100,000.00) with Escrow Agent. Escrow Agent shall invest the
Earnest Money in the Federated Prime Obligations Fund (NASDAQ: POIXX), shall not
commingle the Earnest Money with any funds of Escrow Agent or others, and shall
promptly provide Purchaser and Seller with confirmation of the investments
made.  Such account shall have no penalty for early withdrawal, and Purchaser
accepts all risks with regard to the investment of the Earnest Money.  Upon any
termination of the Harborside Purchase and Sale Agreement prior to the closing
thereunder except pursuant to Section 4.3.1, Section 4.3.2 or Article X thereof,
Seller and Purchaser hereby direct Escrow Agent to immediately add the earnest
money held by Escrow Agent pursuant to the Harborside Purchase and Sale
Agreement (the “Harborside Earnest Money”) to the Earnest Money and thereafter
all references herein to the Earnest Money shall be deemed to refer to the
Earnest Money as increased by the Harborside Earnest Money.

 

3.2                                 Independent Consideration.  If this
Agreement terminates for any reason and Purchaser is entitled to receive a
return of the Earnest Money pursuant to the terms hereof, the Escrow Agent shall
first disburse to Seller One Hundred and No/100 Dollars ($100.00) as independent
consideration for Seller’s performance under this Agreement (“Independent
Consideration”), which shall be retained by Seller in all instances.

 

3.3                                 Form; Failure to Deposit.  The Earnest Money
shall be paid by wire transfers to Escrow Agent of immediately available U.S.
federal funds.  If Purchaser fails to timely deposit all of the Earnest Money
within the time periods required, Seller may terminate this Agreement by written
notice to Purchaser and Escrow Agent, in which event any Earnest Money that has
previously been deposited by Purchaser with Escrow Agent shall be immediately
delivered to

 

7

--------------------------------------------------------------------------------


 

Seller and thereafter the parties hereto shall have no further rights or
obligations hereunder, except for rights and obligations which, by their terms,
survive the termination hereof.

 

3.4                                 Disposition of Earnest Money.  The Earnest
Money shall be applied as a credit to the Purchase Price at Closing.  However,
if this Agreement terminates pursuant to Sections 4.3.1 or 4.3.2, Escrow Agent
shall pay the entire Earnest Money (less the Independent Consideration) to
Purchaser one (1) Business Day following the end of the Inspection Period (as
long as the current investment can be liquidated and disbursed in one
(1) Business Day).  No notice to Escrow Agent from Seller shall be required for
the release of the Earnest Money to Purchaser by Escrow Agent if this Agreement
terminates pursuant to Section 4.3.1 or 4.3.2.  In the event of a termination of
this Agreement by either Seller or Purchaser other than pursuant to
Section 4.3.1 or 4.3.2, the party (the “Demanding Party”) seeking to terminate
this Agreement shall give written notice of such election to Escrow Agent and
the other party (the “Non-Demanding Party”) to this Agreement.  Upon receipt of
any such notice of termination, Escrow Agent shall give notice to the
Non-Demanding Party of Escrow Agent’s receipt of such notice, enclosing a copy
of the notice in question.  If within five (5) Business Days after the
Non-Demanding Party is given or deemed to have been given notice of Escrow
Agent’s receipt of the notice in question, Escrow Agent has not received from
the Non-Demanding Party its notice of objection to the notice, then Escrow Agent
shall disburse the Earnest Money as requested by the notice in question, on the
sixth (6th) Business Day following its giving of such notice to the
Non-Demanding Party.  If within said five (5) Business Day period Escrow Agent
receives from the Non-Demanding Party notice of objection, then Escrow Agent
shall notify the Demanding Party of the objection, and continue to hold the
Earnest Money until Escrow Agent is in receipt of a joint order direction or a
court order instructing Escrow Agent to disburse the Earnest Money.  In such
event of objection, Escrow Agent may interplead the Earnest Money into a court
of competent jurisdiction in a New York state court or federal court located in
the State, City and County of New York.  All attorneys’ fees and costs and
Escrow Agent’s costs and expenses incurred in connection with such interpleader
shall be assessed against the party that is not awarded the Earnest Money, or if
the Earnest Money is distributed in part to both parties, then in the inverse
proportion of such distribution.

 

ARTICLE 4

DUE DILIGENCE

 

4.1                                 Due Diligence Materials To Be Delivered. 
Seller has delivered to Purchaser complete (to Seller’s knowledge) copies of, or
made electronic copies available to Purchaser on Seller’s iPortal internet site
relating to the Property (“iPortal”), the following (the “Property Information,”
or the “Property Documents”):

 

4.1.1                        Rent Roll.  A current rent roll in Seller’s
standard form (“Rent Roll”) for the Property;

 

4.1.2                        Financial Information.  A copy of operating
statements and a summary of capital expenditures pertaining to each Property for
the 12 months preceding the Effective Date (collectively, “Operating
Statements”);

 

8

--------------------------------------------------------------------------------

 

4.1.3                        Environmental Reports.  A copy of any environmental
reports or environmental site assessments related to each Property prepared for
the benefit of Seller, it being acknowledged by Purchaser that Purchaser shall
not be entitled to rely thereon absent an express reliance letter from the
company issuing such environmental reports or environmental site assessments
obtained by Purchaser at Purchaser’s sole cost and expense;

 

4.1.4                        Tax Statements.  A copy of ad valorem tax
statements relating to each Property for the current tax period;

 

4.1.5                        Surveys.  A copy of the most current survey, if
any, of each Property in Seller’s possession (collectively, the “Surveys”);

 

4.1.6                        Service Contracts.  Copies of any Service Contracts
for each Property;

 

4.1.7                        Personal Property.  A list of Tangible Personal
Property for each Property;

 

4.1.8                        License Agreements.  Copies of any License
Agreements for each Property;

 

4.1.9                        Lease Files.  The lease file for each Lease
affecting each Property, including, without limitation, the Lease, any
amendments thereto, the Guaranty (if applicable), any amendments thereto, any
letter agreements, any assignments which are then in effect and any letters of
credit which are then in effect (collectively, the “Lease Files”);

 

4.1.10                  Maintenance Records and Warranties.  Maintenance work
orders for each Property for the 12 months preceding the Effective Date and
warranties for each Property, if any, on roofs, air conditioning units, fixtures
and equipment;

 

4.1.11                  Plans and Specifications.  Building plans and
specifications relating to each Property, if any;

 

4.1.12                  Licenses, Permits and Certificates of Occupancy. 
Licenses, permits and certificates of occupancy relating to each Property; and

 

4.1.13                  Insurance Certificates.  Copies of certificates
evidencing the existing liability and casualty insurance coverage for each
Property including any liability and casualty insurance maintained by affiliates
of Seller.

 

Except for the Rent Roll contemplated in Section 4.1.1, Seller’s obligation to
deliver the items listed in this Section 4.1 shall be limited to the extent such
items are in the possession of Seller or its property management company.

 

4.2                                 Physical Due Diligence.  Commencing on the
Effective Date and continuing until the Closing, subject to the terms of the
Leases, Purchaser shall have reasonable access to the Property at all reasonable
times during normal business hours, upon appropriate notice to tenants as
permitted or required under the Leases, for the purpose of conducting reasonably
necessary tests, including surveys and architectural, engineering, geotechnical
and environmental

 

9

--------------------------------------------------------------------------------


 

inspections and tests, provided that (a) Purchaser must give Seller the greater
of (i) two (2) full Business Days’ or (ii) the minimum notice period required by
the applicable Lease(s) for such Property, written notice of any such inspection
or test, and with respect to any intrusive inspection or test (i.e., core
sampling) must obtain Seller’s prior written consent (which consent shall not be
unreasonably withheld or conditioned), (b) prior to performing any inspection or
test, Purchaser must deliver a certificate of insurance to Seller evidencing
that Purchaser and its contractors, agents and representatives have in place
(and Purchaser and its contractors, agents and representatives shall maintain
during the pendency of this Agreement) (1) commercial general liability
insurance with limits of at least One Million Dollars ($1,000,000) per
occurrence and Two Million Dollars ($2,000,000) in the aggregate for bodily
injury or death and property damage insurance including coverage for contractual
liability and personal and advertising injury with respect to Purchaser’s
obligations hereunder, and (2) workers’ compensation and employers’ liability
insurance with limits of at least $100,000 each accident, $100,000 each employee
and $500,000 policy limit, all covering any accident arising in connection with
the presence of Purchaser, its contractors, agents and representatives on the
Property, which insurance, except for workers’ compensation and employers’
liability, shall (A) name as additional insureds thereunder Seller and such
other parties holding insurable interests as Seller may designate and (B) be
written by a reputable insurance company having a rating of at least “A+:VII” by
Best’s Rating Guide (or a comparable rating by a successor rating service), and
(C) otherwise be subject to Seller’s prior approval, which approval shall not be
unreasonably withheld, conditioned or delayed, and (c) all such tests shall be
conducted by Purchaser in compliance with Purchaser’s responsibilities set forth
in Section 4.9 below.  The requirement to carry the insurance specified in the
preceding sentence may be satisfied through blanket or umbrella insurance
policies carried by Purchaser or its affiliates.  Purchaser shall bear the cost
of all such inspections or tests and shall be responsible for and act as the
generator with respect to any wastes generated by those tests, which obligation
shall survive the termination of this Agreement.  Subject to the provisions of
Section 4.7 hereof, Purchaser or Purchaser’s representatives may communicate
with any Seller-designated tenant representative; provided, however, Purchaser
must contact Seller at least three (3) full Business Days in advance by
telephone to inform Seller of Purchaser’s intended communication with any
Seller-designated tenant representative and allow Seller the opportunity to
participate in such communication if Seller desires.  No assurance or guaranty
is afforded by Seller that any Seller-designated tenant representative will
communicate with Purchaser or Purchaser’s representatives.  Subject to the
provisions of Section 4.7 hereof, Purchaser or Purchaser’s representatives may,
without Seller’s consent or participation, communicate with any governmental
authority for the sole purpose of gathering information regarding current zoning
compliance of the Real Property and current entitlements with respect to the
Real Property in connection with the transaction contemplated by this
Agreement.  Other than as set forth in the previous sentence, Purchaser must
contact Seller at least three (3) full Business Days in advance by telephone to
inform Seller of Purchaser’s intended communication with any governmental
authority and to allow Seller the opportunity to participate in such
communication if Seller desires.  As used in this Section 4.2, “communicate” and
“communication” shall mean the initiation of, response to, or sharing or
exchange of information, knowledge or messages, whether by oral, written or
electronic methods or media, or by any other means in person or otherwise, and
includes requests for inspections or other access to any Property.

 

10

--------------------------------------------------------------------------------


 

4.3                                 Due Diligence/Financing Contingency
Termination Rights.

 

4.3.1                        Notwithstanding anything to the contrary in this
Agreement, this Agreement shall automatically terminate on the last day of the
Inspection Period unless Purchaser gives written notice waiving such termination
and containing such other information required by Section 4.3.2 hereof and
Section 4.3.2 of the Harborside Purchase and Sale Agreement to Seller,
Harborside Seller and Escrow Agent (the “Due Diligence Waiver Notice”) on or
before the last day of the Inspection Period.  If Purchaser delivers a Due
Diligence Waiver Notice, this Agreement, and the Harborside Purchase and Sale
Agreement pursuant to the terms thereof, shall continue in full force and
effect, subject to the provisions of this Agreement and the Harborside Purchase
and Sale Agreement, including Section 4.3.2 hereof and thereof, and Purchaser
shall be deemed to have acknowledged that it has received or had access to all
Property Documents (as defined herein and in the Harborside Purchase and Sale
Agreement) and conducted all inspections and tests of the Property and
Harborside that it considers important.

 

4.3.2                        Notwithstanding anything to the contrary in this
Agreement, this Agreement, and the Harborside Purchase and Sale Agreement
pursuant to the terms thereof, shall automatically terminate on the last day of
the Inspection Period (as defined herein and in the Harborside Purchase and Sale
Agreement) unless Purchaser shall notify Seller and Harborside Seller in the Due
Diligence Waiver Notice that Purchaser (i) was able to obtain a financing
commitment for the transaction described herein and in the Harborside Purchase
and Sale Agreement from any lender which lender and the terms of such loan are
satisfactory to Purchaser in its sole and absolute discretion (the “Term
Financing Commitment”) and Purchaser has provided Seller and Harborside Seller
with a fully executed copy of the Term Financing Commitment, in which case
Purchaser and Seller shall proceed to Closing pursuant to the terms and
provisions of this Agreement, Purchaser shall proceed to closing the acquisition
of the Harborside Membership Interests pursuant to the Harborside Purchase and
Sale Agreement and iStar shall have no obligation to provide the Mezzanine Loan
and iStar’s providing the Mezzanine Loan and the closing of the loan
contemplated by the Term Financing Commitment shall not be conditions to
Purchaser’s obligation to close hereunder or under the Harborside Purchase and
Sale Agreement, (ii) was able to obtain a financing commitment or commitments
for the GE Bridge Loan from General Electric Capital Corporation (“GECC”)
pursuant to the terms of this Agreement and the Harborside Purchase and Sale
Agreement (such single or multiple commitments are referred to herein
collectively as the “GE Bridge Financing Commitment”), which GE Bridge Financing
Commitment is satisfactory to Purchaser in its sole and absolute discretion and
must specify all major business terms of the GE Bridge Loan, including, without
limitation, all major amendments to the GE Loan, and Purchaser has provided
Seller and Harborside Seller with a fully executed copy of the GE Bridge
Financing Commitment, in which case iStar shall, subject to the terms of this
Section 4.3.2 and Section 4.3.2 of the Harborside Purchase and Sale Agreement,
provide the Mezzanine Loan simultaneously with the closing of the GE Bridge
Loan, Purchaser and Seller shall proceed to Closing pursuant to the terms and
provisions of this Agreement, Purchaser shall proceed to closing the acquisition
of the Harborside Membership Interests pursuant to the Harborside Purchase and
Sale Agreement and, provided Purchaser has not subsequently elected to obtain
alternative financing, (x) iStar’s providing the Mezzanine Loan simultaneously
with the closing of the GE Bridge Loan and (y) GECC’s closing of the GE Bridge
Loan under the terms of the GE Bridge Financing Commitment on the Closing Date
(unless the GE Bridge Loan fails to close as a result of (A) Purchaser’s uncured
default under the GE Bridge Financing Commitment, (B) the failure of one or more
conditions to close which are within Purchaser’s

 

11

--------------------------------------------------------------------------------


 

reasonable control to satisfy, or (C) Purchaser’s failure to accept
documentation for the GE Bridge Loan that is commercially reasonable for debt
assumption transactions) shall be conditions to Purchaser’s obligation to close
hereunder and under the Harborside Purchase and Sale Agreement, (iii) was able
to obtain a financing commitment for a Bridge Loan from GECC or any alternative
senior lender the terms of which loan and identity of such lender are
satisfactory to Purchaser in its sole and absolute discretion (“Senior Lender”)
pursuant to the terms of this Agreement and the Harborside Purchase and Sale
Agreement (the “Bridge Financing Commitment”) and Purchaser has provided Seller
and Harborside Seller with a fully executed copy of the Bridge Financing
Commitment, in which case iStar shall, subject to the terms of this
Section 4.3.2 and Section 4.3.2 of the Harborside Purchase and Sale Agreement,
provide the Mezzanine Loan simultaneously with the closing of the Bridge Loan,
Purchaser and Seller shall proceed to Closing pursuant to the terms and
provisions of this Agreement and Purchaser shall proceed to closing the
acquisition of the Harborside Membership Interests pursuant to the Harborside
Purchase and Sale Agreement but the closing of the Bridge Loan and the Mezzanine
Loan (so long as iStar is not in default of its obligation to provide the
Mezzanine Loan as set forth herein and in the Harborside Purchase and Sale
Agreement) shall not be conditions to Purchaser’s obligations to close hereunder
or under the Harborside Purchase and Sale Agreement, or (iv) has not obtained
the Term Financing Commitment, the GE Bridge Financing Commitment or the Bridge
Financing Commitment on terms that are yet acceptable to Purchaser in
Purchaser’s sole and absolute discretion but that Purchaser (A) desires to
proceed to Closing hereunder and under the Harborside Purchase and Sale
Agreement notwithstanding that Purchaser does not have the Term Financing
Commitment, the GE Bridge Financing Commitment or the Bridge Financing
Commitment on terms that are yet acceptable to Purchaser in Purchaser’s sole and
absolute discretion and (B) requests an additional ten (10) day period (the
“Financing Commitment Extension Period”) within which to obtain the Term
Financing Commitment, the GE Bridge Financing Commitment or the Bridge Financing
Commitment on terms acceptable to Purchaser, in which case Purchaser shall be
deemed to have acknowledged that it has received or had access to all Property
Documents (as defined herein and in the Harborside Purchase and Sale Agreement),
conducted all inspections and tests of the Property and Harborside that it
considers important, and completed its due diligence of, the Property and the
Membership Interests (items (i), (ii) and (iii) above are each referred to
herein individually as a “Financing Commitment Status Statement”).  If the Due
Diligence Waiver Notice contains the information set forth in this subsection
(iv) above, prior to the end of the Financing Commitment Extension Period,
Purchaser shall deliver to Seller and Harborside Seller a notice setting forth
the Financing Commitment Status Statement applicable as of the last day of the
Financing Commitment Extension Period and the terms and conditions in this
subsection (iv) and in Section 4.3.2 of the Harborside Purchase and Sale
Agreement related thereto shall apply. If Purchaser fails to deliver the
applicable Financing Commitment Status Statement and a fully executed copy of
either the Term Financing Commitment, the GE Bridge Financing Commitment or the
Bridge Financing Commitment prior to the end of the Financing Commitment
Extension Period, this Agreement, and the Harborside Purchase and Sale Agreement
pursuant to the terms thereof, shall automatically terminate as of the last day
of the Financing Commitment Extension Period, in which case the Earnest Money
shall be immediately returned to Purchaser and the parties hereto shall have no
further rights or obligations, other than those that by their terms survive the
termination of this Agreement.  Any Financing Commitment Status Statement
delivered by Purchaser pursuant to the terms hereof shall be the same as the

 

12

--------------------------------------------------------------------------------


 

Financing Commitment Status Statement delivered by Purchaser pursuant to the
Harborside Purchase and Sale Agreement. If Purchaser obtains either the Term
Financing Commitment, the GE Bridge Financing Commitment or the Bridge Financing
Commitment pursuant to the terms of, and within the timeframes set forth in,
this Section 4.3.2 and Section 4.3.2 of the Harborside Purchase and Sale
Agreement, then Purchaser or Seller may elect to extend the then current Closing
Date from time to time to a date that is not more than ten (10) days following
the then current Closing Date by delivering written notice to the other party at
least two (2) days prior to the then current Closing Date, respectively, solely
in order for (A) Purchaser to comply with the terms of the Term Financing
Commitment, the GE Bridge Financing Commitment or the Bridge Financing
Commitment (as applicable) or to obtain alternative financing and (B) Seller to
satisfy the conditions to Purchaser’s obligations to close set forth in
Section 7.2.2 of this Agreement (the foregoing items (A) and (B) are each
referred to herein individually as, a “Closing Date Extension Condition”);
provided, however, neither Purchaser nor Seller shall have the right to extend
the Closing Date beyond the earlier of June 24, 2010 and the required closing
date of the lender providing the financing for Purchaser’s acquisition of the
Property and the Harborside Membership Interests as described in the Financing
Commitment Status Statement; provided, further, no election by Purchaser or
Seller to extend the Closing Date shall be valid unless either Purchaser or
Seller shall have simultaneously elected to extend the closing date of the
Harborside Purchase and Sale Agreement in accordance with the terms thereof. As
used in this Section 4.3.2, “GE Bridge Loan” shall mean the assumption of the
existing loans from GECC secured by the Property and Harborside (collectively,
the “GE Loan”) less a $100,000,000.00 pay down (or an assumption by Purchaser of
such amount of the GE Loan (following the $100,000,000.00 pay down) which when
added to the Mezzanine Loan would equal sixty-five percent (65%) of the
aggregate Purchase Price of the Property and the Harborside Membership
Interests), which GE Bridge Loan shall be secured by the documents and
instruments evidencing the GE Loan, as amended to reflect the assumption of the
GE Loan by Purchaser, the $100,000,000.00 pay down, and the terms of the GE
Bridge Financing Commitment; “Bridge Loan” shall mean a loan of Eight Hundred
Million and no/100 Dollars ($800,000,000.00) (or such other amount which when
added to the Mezzanine Loan would equal sixty-five (65%) percent of the
aggregate Purchase Price of the Property and the Harborside Membership
Interests) from Senior Lender, which Bridge Loan shall (1) be secured by a first
mortgage or deed of trust on the Real Property and Harborside on terms no less
favorable to Purchaser and iStar than those set forth on Schedule 4.3.2, and
(2) reflect the terms of the Bridge Financing Commitment; and “Mezzanine Loan”
shall mean a loan from iStar in the amount of the lesser of (a) One Hundred
Twenty Five Million and no/100 Dollars ($125,000,000.00) and (b) the difference
between the GE Bridge Loan or the Bridge Loan (as applicable) and sixty-five
(65%) percent of the aggregate Purchase Price of the Property and the Harborside
Membership Interests, which Mezzanine Loan shall be (x) on terms no less
favorable to Purchaser and iStar than those set forth on Schedule 4.3.2 and
(y) secured by indirect pledges of the equity interests in the affiliates of
Purchaser acquiring fee simple title to the Real Property and in AFE, PXR, PXURA
and PXLA.  iStar shall provide the Mezzanine Loan so long as (a) the terms of
the GE Bridge Loan or the Bridge Loan (as applicable) generally comply with the
terms of this Section 4.3.2 and Section 4.3.2 of the Harborside Purchase and
Sale Agreement, and, with respect to the Bridge Loan, Schedule 4.3.2 and
(b) GECC with respect to the GE Bridge Loan or Senior Lender with respect to the
Bridge Loan (as applicable), enters into an intercreditor agreement with iStar
on such commercially reasonable terms and provisions, and evidenced by
commercially reasonable documents, which terms and provisions

 

13

--------------------------------------------------------------------------------


 

shall include, without limitation, the right but not the obligation of iStar to
cure defaults under the Mezzanine Loan and following an event of default under
the Mezzanine Loan to foreclose on the collateral securing the Mezzanine Loan. 
Notwithstanding anything contained in this Section 4.3.2 to the contrary, in the
event the Harborside Purchase and Sale Agreement is terminated pursuant to the
terms thereof (other than Article X), (w) the GE Bridge Loan shall be deemed to
mean only the assumption of that portion of the GE Loan secured by the Property
but shall otherwise be in the terms set forth in this Section 4.3.2, (x) all
references to the aggregate Purchase Price of the Property and the Harborside
Membership Interests shall be deemed to only mean the Purchase Price of the
Property and (y) all references to Harborside Seller, the Harborside Purchase
and Sale Agreement, Harborside, AFE, PXR, PXURA and PXLA and any similar
references set forth in this Section 4.3.2 shall be deemed deleted.

 

4.4                                 Updated Property Information.  From the
Effective Date through the Closing Date, if and to the extent that Seller
receives from an unaffiliated third-party any additional Property Information
not previously provided to Purchaser, or if and to the extent that Seller
receives any document, notice or correspondence from an unaffiliated third-party
or otherwise obtains actual knowledge from an unaffiliated third-party source of
a condition arising after the Effective Date that would render any of the
representations and warranties of Seller in Section 9.1 untrue if and to the
extent remade after the Effective Date, Seller shall promptly so notify
Purchaser and shall make electronic copies of all such documents, notices,
correspondence or other information in Seller’s possession (“Updated Property
Information”) available to Purchaser on iPortal.  Updated Property Information
may include any information disclosed in the Tenant Estoppel Certificate, but
such updated information shall remain subject to Purchaser’s rights pursuant to
Section 7.2.1(1) and 7.2.3.  The representations and warranties of Seller in
Section 9.1 shall be deemed amended to reflect such Updated Property
Information, provided that if the amendment or deemed amendment of any
representation or warranty reflects a fact or circumstance that would trigger a
termination, extension or other right of Purchaser under this Agreement, the
amendment or deemed amendment of any representation or warranty to reflect such
fact or circumstance shall not vitiate such right of Purchaser.

 

4.5                                 Return of Documents and Reports.  As
additional consideration for the transaction contemplated herein, if Purchaser
terminates this Agreement, Purchaser shall provide to Seller, if requested by
Seller, promptly following the receipt of notice from Seller after the
termination of this Agreement, copies of all “Reports”.  “Reports” mean
(a) written third-party reports, tests, investigations and studies that pertain
to contamination of, or environmental concerns regarding, the Property delivered
to Purchaser or its affiliates, and (b) all other written third party reports,
investigations and studies, other than economic analyses in each case under
(a) and (b) prepared for Purchaser in connection with its due diligence review
of the Property, including, without limitation, any and all Reports involving
structural or geological conditions, environmental, hazardous waste or hazardous
substances contamination of the Property, if any.  The Reports shall not include
any documents, materials or information which are subject to attorney/client,
work product or similar privilege, which constitute attorney communications with
respect to the Property and/or Purchaser, or which are subject to a
confidentiality agreement.  The Reports shall be delivered to Seller at no cost
to Seller and without any representation or warranty as to the completeness or
accuracy of the Reports or any other matter relating thereto.  Purchaser’s
obligation to deliver the Reports to Seller shall survive the termination of
this Agreement.

 

14

--------------------------------------------------------------------------------


 

4.6                                 Service Contracts.  On or prior to the
Closing Date, Purchaser will advise Seller in writing which Service Contracts
Purchaser requests that Seller terminate at or prior to Closing, provided Seller
shall have no obligation to terminate, and Purchaser shall be obligated to
assume, any Service Contracts which by their terms cannot be terminated without
penalty or payment of a fee (unless Purchaser agrees in writing to pay such
fee).  Seller shall deliver at Closing notices of termination of all Service
Contracts that Purchaser so directs.  Purchaser shall assume the obligations
arising from and after the Closing Date under those Service Contracts (a) that
Purchaser has elected not to have Seller terminate, and (b) for which a
termination notice is delivered as of or prior to Closing but for which
termination is not effective until after Closing.  Notwithstanding the
foregoing, Seller shall, at its expense, terminate all Service Contracts which
are management agreements, other than with respect to Harborside.

 

4.7                                 Proprietary Information; Confidentiality. 
Purchaser agrees that it is bound by the Confidentiality Agreement as if it were
a party thereto, and the Confidentiality Agreement remains in full force and
effect. Notwithstanding anything to the contrary set forth in the
Confidentiality Agreement, (a) each party acknowledges that the other party
shall be allowed to disclose the existence of this Agreement and the contents
thereof in order to comply with certain disclosure requirements relating to
public companies and their affiliates and (b) provided Purchaser has delivered
the Due Diligence Waiver Notice pursuant to Section 4.3.1 hereof, Purchaser
shall be allowed to disclose the existence of this Agreement, and deliver the
Property Information and Updated Property Information, to third parties in
connection with such third parties’ potential acquisition from Purchaser of one
or more of the Properties or interests therein after the Closing Date so long as
such third parties have agreed in writing to be bound by the terms of the
Confidentiality Agreement prior to Purchaser’s disclosure of the existence of
this Agreement, and delivery of the Property Information and Updated Property
Information, to such third parties. The parties shall coordinate, in advance,
with respect to any such public filings and/or press releases.  After the
Closing there shall be no restriction as between Purchaser and Seller on
Purchaser’s disclosure of Property Information or Updated Property Information.

 

4.8                                 No Representation or Warranty by Seller. 
Purchaser acknowledges that, except as expressly set forth in this Agreement,
Seller has not made and does not make any warranty or representation regarding
the truth, accuracy or completeness of the Property Documents, the Updated
Property Information or the source(s) thereof.  Purchaser further acknowledges
that some if not all of the Property Documents and Updated Property Information
were prepared by third parties other than Seller.  Except as expressly set forth
in this Agreement or in any of the documents delivered at the Closing,
(a) Seller expressly disclaims any and all liability for representations or
warranties, express or implied, statements of fact and other matters contained
in such information, or for omissions from the Property Documents or Updated
Property Information, or in any other written or oral communications transmitted
or made available to Purchaser, (b) Purchaser shall rely solely upon its own
investigation with respect to the Property, including, without limitation, the
Property’s physical, environmental or economic condition, compliance or lack of
compliance with any ordinance, order, permit or regulation or any other
attribute or matter relating thereto, and (c)  Seller has not undertaken any
independent investigation as to the truth, accuracy or completeness of the
Property Documents and Updated Property Information and is providing the
Property Documents and Updated Property Information solely as an accommodation
to Purchaser.

 

15

--------------------------------------------------------------------------------

 

4.9                                 Purchaser’s Responsibilities.  In conducting
any inspections, investigations or tests of the Property, Property Documents
and/or Updated Property Information, Purchaser and its agents and
representatives shall: (a) not disturb the tenants or interfere with their use
of the Property pursuant to their respective Leases; (b) not interfere with the
operation and maintenance of the Property; (c) not damage any part of the
Property or any personal property owned or held by any tenant or any third
party; (d) not injure or otherwise cause bodily harm to Seller or its agents,
guests, invitees, contractors and employees or any tenants or their agents,
guests, invitees, contractors and employees; (e) comply with all applicable
laws; (f) promptly pay when due the costs of all tests, investigations, and
examinations done with regard to the Property; (g) not permit any liens to
attach to the Real Property by reason of the exercise of its rights hereunder;
(h) subject to the provisions of Section 4.10, repair any damage to the Real
Property resulting directly or indirectly from any such inspection or tests; and
(i) not reveal or disclose prior to Closing any information obtained during the
Inspection Period concerning the Property, the Property Documents and the
Updated Property Information to anyone other than the Permitted Recipients (as
defined in the Confidentiality Agreement), in accordance with the
confidentiality standards set forth in Section 4.7 above, or except as may be
otherwise required by law.  Purchaser’s obligations under this Section 4.9 shall
survive the termination of this Agreement.

 

4.10                           Purchaser’s Agreement to Indemnify.  Purchaser
hereby agrees to indemnify, defend and hold Seller harmless from and against any
and all liens, claims, causes of action, damages, liabilities and expenses
(including reasonable attorneys’ fees) arising out of Purchaser’s inspections or
tests permitted under this Agreement or any violation of the provisions of
Sections 4.2, 4.7, and 4.9; provided, however, the indemnity shall not protect
Seller from any liabilities for matters merely discovered by Purchaser (i.e.,
environmental contamination) so long as Purchaser’s actions do not aggravate any
pre-existing liability of Seller it being agreed by Purchaser and Seller that
the mere discovery by Purchaser of such matters shall not constitute an
aggravation of any pre-existing liability of Seller.  Purchaser also hereby
agrees to indemnify, defend and hold any tenant harmless from and against any
and all claims, causes of action, damages, liabilities and expenses which such
tenant may suffer or incur due to Purchaser’s breach of its obligation under
Sections 4.7 and 4.9 above to maintain the confidential nature of any Property
Documents, Updated Property Information or other information relative to such
tenant.  Purchaser’s obligations under this Section 4.10 shall survive the
termination of this Agreement and shall survive the Closing.

 

ARTICLE 5

TITLE AND SURVEY

 

5.1                                 Title Commitments.  Purchaser acknowledges
that copies of current commitments for title insurance or preliminary title
reports with respect to the Property, together with copies of all documents of
record referred to therein (individually, a “Title Commitment” and collectively,
the “Title Commitments”) issued by First American on ALTA 2006 Owners Forms or
state promulgated forms have been delivered or made available to Purchaser.

 

5.2                                 Updated Surveys.  Purchaser has arranged, at
Seller’s expense, for the preparation of new surveys or the revision,
modification, or re-certification of the existing

 

16

--------------------------------------------------------------------------------


 

Surveys as necessary in order for First American to delete the survey exceptions
from the Title Policies.

 

5.3                                 Title Review.  During the Title and Survey
Review Period, Purchaser shall review title to the Property as disclosed by the
Title Commitments and the Surveys.  Seller shall have no obligation to cure
title objections except liens of an ascertainable amount created by, under or
through Seller, or assumed by Seller, which liens Seller shall cause to be
released at or prior to Closing (with Seller having the right to apply the
Purchase Price or a portion thereof for such purpose), and Seller shall deliver
the Property free and clear of any such liens; provided, however, that the
foregoing requirement to discharge liens shall not apply to liens on any
tenant’s leasehold estate.  Seller further agrees to remove any exceptions or
encumbrances to title which are voluntarily created by, under or through Seller
after the Effective Date without Purchaser’s consent (if requested, such consent
shall not be unreasonably withheld or delayed).  The term “Permitted Exceptions”
shall mean: (A) the exceptions (i) that are part of the promulgated title
insurance form for each Title Commitment, (ii) that the Title Company is unable
to remove under applicable insurance regulations, (iii) that the Title Company
has not agreed to remove from the Title Commitments notwithstanding that Seller
has delivered the Title Affidavits to the Title Company, (iv) that Purchaser
consents to, or is deemed to have consented to, as of the end of the Title and
Survey Review Period and (v) that Seller is not required to remove as provided
above; (B) matters created by, through or under Purchaser; (C) items shown on
the Surveys which have not been removed as of the end of the Inspection Period
(or if Purchaser does not obtain new Surveys, all matters that current, accurate
surveys of the Property would show); (D) real estate taxes not yet due and
payable; (E) rights of tenants under the Leases; and (F) any encumbrances
relating to the Property created by, though or under any tenant of the Property
that does not render title to such Property unmarketable, provided such tenant
is not otherwise in default under its Lease.

 

5.4                                 Delivery of Title Policies at Closing.  The
parties acknowledge that First American Title Insurance Company, National
Commercial Services — Chicago (“First American”) and Fidelity Title Insurance
Company (“Fidelity”) constitute the Title Company.  First American shall act as
the lead Title Company and underwriter and shall issue the Title Policies (as
hereinafter defined); provided, however, that Purchaser may obtain co-insurance
from Fidelity in the amount of up to fifty percent (50%) of the Allocated
Purchase Price of each Property in the form of co-insurance endorsements
(“Co-Insurance”) so long as (i) the cost of such Co-Insurance does not increase
the total cost of title insurance that Seller would otherwise pay to First
American if First American were insuring the full Purchase Price unless
Purchaser pays for such increased cost of title insurance and (ii) the issuance
of such Co-Insurance does not delay the Closing. Purchaser, at Purchaser’s sole
cost and expense, may obtain re-insurance with respect to the Title Policies
from such third parties as Purchaser may elect so long as obtaining such
re-insurance does not delay the Closing.  In the event that the Title Company
does not issue at Closing, or unconditionally commit at Closing to issue, to
Purchaser, owner’s title insurance policies and Co-Insurance in accordance with
the Title Commitments with extended coverage, insuring Purchaser’s title
interest in each Real Property in the amount of the Allocated Purchase Price,
subject only to the exclusions from coverage contained in the applicable policy
and the applicable Permitted Exceptions (individually, a “Title Policy” and
collectively, the “Title Policies”), Purchaser shall have the right to terminate
this Agreement in its entirety, in which case the Earnest Money shall be
immediately returned to Purchaser and the parties hereto shall

 

17

--------------------------------------------------------------------------------


 

have no further rights or obligations, other than those that by their terms
survive the termination of this Agreement, or, subject to the limitations of
Sections 7.2.1(4) and 7.2.2(9), in part with respect only to those Properties
with respect to which the Title Company is unable to deliver such Title
Policies, in which event the Purchase Price shall be reduced by the aggregate
Allocated Purchase Price for such Properties; provided, however, if either Title
Company alone is willing to deliver Title Policies with respect to such
Properties in the amount of the aggregate Allocated Purchase Price for such
Properties, Purchaser agrees to accept such Title Policies and Purchaser shall
have no right to terminate this Agreement with respect to such Properties and
receive any reduction in the Purchase Price.

 

ARTICLE 6

OPERATIONS AND RISK OF LOSS

 

6.1                                 Ongoing Operations.  From the Effective Date
through Closing:

 

6.1.1                        Leases, Service Contracts and License Agreements. 
Seller will perform its material obligations under the Leases, Service Contracts
and License Agreements unless Seller is excused from performing such obligations
pursuant to such Leases, Services Contracts and License Agreements.

 

6.1.2                        New Contracts.  Except as provided in
Section 6.1.4, Seller will not enter into any contract that will be an
obligation affecting the Property subsequent to the Closing, except contracts
entered into in the ordinary course of business that are terminable without
cause and without the payment of any termination penalty on not more than 30
days’ prior notice.

 

6.1.3                        Maintenance of Improvements; Removal of Personal
Property.  Subject to Sections 6.2 and 6.3, Seller shall maintain or use
reasonable efforts to cause the tenants under the Leases to maintain all
Improvements substantially in their present condition (ordinary wear and tear
and casualty excepted) and in a manner consistent with Seller’s maintenance of
the Improvements during Seller’s period of ownership.  Seller will not remove
any Tangible Personal Property except as may be required for necessary repair or
replacement or with respect to items that, in Seller’s judgment are obsolete,
and replacement shall be of approximately equal quality and quantity as the
removed item of Tangible Personal Property.

 

6.1.4                        Leasing; License Agreements.  Seller will not
(i) amend or terminate any existing Lease or License Agreement, (ii) consent to
the assignment of any Lease or License Agreement, (iii) enter into any new Lease
or new License Agreement or (iv) grant its consent, to the extent Seller’s
consent is required, to a sublease of the Property, a modification or assignment
of a sublease covering the Property, a substitution of the Property covered by
the Lease with The Goodyear Tire & Rubber Company as a result of a Casualty or
any other item for which a consent is required under any Lease or License
Agreement (the foregoing items (i), (ii), (iii) and (iv) are each referred to
herein as, a “Lease Event”) after the Effective Date and prior to the Closing
Date without first providing Purchaser (a) all relevant supporting
documentation, as reasonably determined by Seller, including, without
limitation, financial information for the assignee, tenant, subtenant and any
guarantor to the extent in Seller’s possession, and (b) as to any Lease Event
which is to be executed or granted after the expiration of the Inspection
Period, Seller’s request for Purchaser’s approval.  If Purchaser’s approval is
requested by Seller as to any

 

18

--------------------------------------------------------------------------------


 

Lease Event, Purchaser shall be held to the same standard for approval as Seller
is held to in the document giving rise to such approval or consent right, and
Purchaser agrees to give Seller written notice of its approval or disapproval of
a proposed Lease Event within three (3) Business Days after Purchaser’s receipt
of the items in Section 6.1.4(a) and Section 6.1.4(b).  If Purchaser does not
respond to Seller’s request within such time period, then Purchaser will be
deemed to have approved such Lease Event.  Purchaser’s approval rights and
obligations will vary depending on whether such Lease Event is to be executed or
granted before or after the expiration of the Inspection Period, as follows:

 

(1)                                  Purchaser’s approval shall not be required
with regard to any Lease Event which is to be executed or granted on or prior to
the end of the Inspection Period.  If Seller gives Purchaser notice of the
execution or grant of a Lease Event during the final three (3) Business Days of
the Inspection Period, the Inspection Period will be extended to the third (3rd)
Business Day following the date such notice is given to Purchaser.

 

(2)                                  With respect to a request for approval
delivered by Seller to Purchaser for the execution or grant of a Lease Event
after the expiration of the Inspection Period, so long as Purchaser has complied
with its standard for review described above, Purchaser may withhold its
approval in its reasonable discretion, and Seller may not execute or grant such
Lease Event without Purchaser’s written approval.

 

Seller shall not apply any tenant or licensee security deposits on account of
any alleged default by any tenant or licensee after the earlier of three
(3) Business Days before the end of the Inspection Period and the date when
Purchaser has delivered the Due Diligence Waiver Notice to Seller pursuant to
Section 4.3.1 hereof unless Seller has terminated the applicable Lease or
License Agreement and obtained possession of the demised or licensed premises. 
All tenant and licensee security deposits collected and not applied by Seller as
of the Effective Date are set forth on Schedule 6.1.4. Seller shall deliver to
Purchaser three (3) Business Days before the end of the Inspection Period an
update to Schedule 6.1.4 to reflect the current amount of all security deposits
collected and not applied by Seller as of such date.

 

6.1.5                        Insurance.  Seller will not terminate or allow any
insurance with respect to the Properties maintained by Seller or its affiliate
to lapse unless replaced by equivalent coverage. Promptly upon Purchaser’s
delivery of the Due Diligence Waiver Notice to Seller pursuant to Section 4.3.1
hereof, Seller shall name Purchaser as an additional insured on all insurance
maintained by Seller or its affiliates with respect to the Properties and shall
provide to Purchaser evidence of same. .

 

6.2                                 Casualty.  If after the Effective Date and
prior to the Closing any Property is damaged by fire or other casualty (a
“Casualty”),  Seller shall, promptly upon receiving actual knowledge thereof,
notify Purchaser of the same.  If, as a result of such Casualty, (a) the tenant
of such Property other than the Property commonly known as 1500/1600 Riveredge
Parkway, Atlanta, GA (the “IBM Property”) is entitled to and elects to terminate
its Lease with respect to such Property or (b) International Business Machines
(“IBM”) is entitled to and elects to terminate its Lease with respect to the IBM
Property (each a “Casualty Tenant Termination

 

19

--------------------------------------------------------------------------------


 

Event”), then Seller shall promptly upon receiving notice of such Casualty
Tenant Termination Event notify Purchaser of the same (a “Casualty Tenant
Termination Notice”). Within five (5) days after receipt of the Casualty Tenant
Termination Notice (but in no event later than the Closing Date), Purchaser
shall notify Seller in writing of Purchaser’s election to either (i) subject to
the limitations of Sections 7.2.1(4) and 7.2.2(9), terminate this Agreement with
respect to such Property, in which case the Purchase Price shall be reduced by
the Allocated Purchase Price for such Property, or (ii) to acquire such Property
notwithstanding the Casualty Tenant Termination Event.  If (i) Purchaser elects
to acquire such Property notwithstanding the Casualty Tenant Termination Event
or fails to terminate this Agreement with respect to such Property within such
five (5) day period, or (ii) such Casualty does not give rise to a Casualty
Tenant Termination Event, then Purchaser shall proceed to Closing, and as of
Closing, (1) Seller shall (A) assign to Purchaser, without representation or
warranty by or recourse against Seller, all of Seller’s rights in and to any
resulting insurance proceeds (including any rent loss insurance and rent
abatement insurance applicable to any period beginning with the Closing Date)
due Seller as a result of such Casualty, and (B) provide written confirmation
from GECC that such insurance proceeds can be assigned to Purchaser and will be
available after Closing to Purchaser to effectuate the needed repairs,
(2) Purchaser shall assume full responsibility for all needed repairs (as
between Purchaser and Seller, but subject to the terms of the applicable Lease
with respect to any rights of the applicable tenant), and (3) Purchaser shall
receive a credit at Closing for any deductible amount under such insurance
policies to the extent not payable by the applicable tenant under the applicable
Lease.  Notwithstanding anything contained herein to the contrary, if a Casualty
shall occur to any Property and, as a result of such Casualty, the lender
providing the Term Financing Commitment will not close the loan contemplated by
the Term Financing Commitment with respect to such Property, GECC will not close
the GE Bridge Loan with respect to such Property or GECC or Senior Lender (as
applicable) will not close the Bridge Loan with respect to such Property (as
applicable pursuant to Section 4.3.2), then, subject to the limitations of
Sections 7.2.1(4) and 7.2.2(9), this Agreement shall automatically terminate
with respect to such Property and the Purchase Price shall be reduced by the
Allocated Purchase Price of such Property.

 

6.3                                 Condemnation.  If after the Effective Date
and prior to the Closing Seller receives notice of, or proceedings are
instituted for, eminent domain with respect to any Property or any portion
thereof (a “Condemnation”), Seller shall, promptly upon receiving actual
knowledge thereof, notify Purchaser of the same.  If, as a result of such
Condemnation, (a) the tenant of such Property other than the IBM Property is
entitled to and elects to terminate its Lease with respect to such Property or
(b) IBM is entitled to and elects to terminate its Lease with respect to the IBM
Property (each a “Condemnation Tenant Termination Event”), then Seller shall
promptly upon receiving notice of such Condemnation Tenant Termination Event
notify Purchaser of the same (a “Condemnation Tenant Termination Notice”).
Within five (5) days after receipt of the Condemnation Tenant Termination Notice
(but in no event later than the Closing Date), Purchaser shall notify Seller in
writing of Purchaser’s election to either (i) subject to the limitations of
Sections 7.2.1(4) and 7.2.2(9), terminate this Agreement with respect to such
Property, in which case the Purchase Price shall be reduced by the Allocated
Purchase Price for such Property, or (ii) to acquire such Property
notwithstanding the Condemnation Tenant Termination Event. If (i) Purchaser
elects to acquire such Property notwithstanding the Condemnation Tenant
Termination Event or fails to terminate this Agreement with respect to such
Property within such five (5) day period, or (ii) such Condemnation does not
give rise to a Condemnation Tenant Termination Event, then Purchaser shall
proceed to Closing, and as of

 

20

--------------------------------------------------------------------------------


 

Closing, Seller shall assign to Purchaser, without representation or warranty by
or recourse against Seller, all of Seller’s right, title and interest in and to
any condemnation award and resulting insurance proceeds due as a result of such
Condemnation (including any rent loss insurance and rent abatement insurance
applicable to any period beginning with the Closing Date), and Purchaser shall
have the sole right after the Closing (as between Purchaser and Seller, but
subject to the terms of the applicable Lease with respect to any rights of the
applicable tenant) to negotiate and otherwise deal with the condemning authority
in respect of such Condemnation. Notwithstanding anything contained herein to
the contrary, if a Condemnation shall occur to any Property and, as a result of
such Condemnation, the lender providing the Term Financing Commitment will not
close the loan contemplated by the Term Financing Commitment with respect to
such Property, GECC will not close the GE Bridge Loan with respect to such
Property or Senior Lender will not close the Bridge Loan with respect to such
Property (as applicable pursuant to Section 4.3.2), then, subject to the
limitations of Sections 7.2.1(4) and 7.2.2(9), this Agreement shall
automatically terminate with respect to such Property and the Purchase Price
shall be reduced by the Allocated Purchase Price of such Property.

 

6.4                                 Estoppel Certificates/SNDAs.

 

6.4.1                        Purchaser and Seller acknowledge and agree that as
of the Effective Date Seller has sent to each tenant (with a copy to Purchaser)
to which space in the Improvements is leased a request for an estoppel
certificate in the form approved by Purchaser (such estoppel certificates are
referred to herein individually as, a “Tenant Estoppel Certificate”) and
collectively as, the “Tenant Estoppel Certificates”).  Purchaser acknowledges
that it has approved the form of each Tenant Estoppel Certificate sent to each
tenant as of the Effective Date.  Seller shall not be obligated to expend any
funds in connection with obtaining any such Tenant Estoppel Certificates,
declare any default under any Lease or commence any legal action for enforcement
of any Lease in order to obtain any such Tenant Estoppel Certificates. Seller
shall copy Purchaser on the initial correspondence soliciting the Tenant
Estoppel Certificates and shall use commercially reasonable efforts to forward
to Purchaser any written communications, including, without limitation, letters,
memorandums, e-mails, comments and conditions, received from the tenants in
connection with the tenants’ execution of the Tenant Estoppel Certificates. 
With respect to any executed Tenant Estoppel Certificate dated more than thirty
(30) days prior to the Closing Date, Seller agrees, upon the request of
Purchaser, to send to the tenant who executed such Tenant Estoppel Certificate a
request for an updated Tenant Estoppel Certificate or a letter of no change to
the executed Tenant Estoppel Certificate; provided, however, obtaining such
updated Tenant Estoppel Certificate or letter of no change shall (i) not be a
condition to Purchaser’s obligation to close pursuant to Section 7.2.2 and
(ii) in no way delay the Closing, it being agreed by Purchaser that any Tenant
Estoppel Certificate executed and delivered in the form approved by Purchaser
regardless of the date executed by the applicable tenant shall satisfy
Purchaser’s condition to close pursuant to Section 7.2.2 with respect to such
tenant.

 

6.4.2                        Upon receipt from Purchaser of drafts of estoppel
certificates addressed to the parties listed on Schedule 6.4.2 (individually, a
“Third Party Estoppel Certificate” and collectively, the “Third Party Estoppel
Certificates”), Seller shall promptly send such Third Party Estoppel
Certificates to the parties listed on Schedule 6.4.2.  Seller shall not be
obligated to expend any funds in connection with obtaining any such Third Party
Estoppel Certificates,

 

21

--------------------------------------------------------------------------------


 

declare any default under any agreement or commence any legal action for
enforcement of any agreement in order to obtain any such Third Party Estoppel
Certificates.  Seller shall copy Purchaser on the initial correspondence
soliciting the Third Party Estoppel Certificates and shall use commercially
reasonable efforts to forward to Purchaser any written communications,
including, without limitation, letters, memorandums, e-mails, comments and
conditions, received from the third parties in connection with the third
parties’ execution of the Third Party Estoppel Certificates.

 

6.4.3                        Seller shall promptly after the date on which
Purchaser obtains the Term Financing Commitment, the GE Bridge Financing
Commitment or the Bridge Financing Commitment send to each tenant to which space
in the Improvements is leased a request for a subordination, non-disturbance and
attornment agreement substantially in the form executed by such tenant in
connection with the closing of the GE Loan, or if any tenant did not execute a
subordination, non-disturbance and attornment agreement in connection with the
GE Loan, a subordination, non-disturbance and attornment agreement in a form
otherwise approved by Purchaser (such subordination, non-disturbance and
attornment agreements are referred to herein individually as, an “SNDA” and
collectively as, the “SNDAs”).  Notwithstanding the foregoing, Seller shall not
be obligated to request an SNDA from any tenant of the IBM Property other than
IBM and PBS&J.  Seller shall not be obligated to expend any funds in connection
with obtaining any such SNDAs, declare any default under any Lease or commence
any legal action for enforcement of any Lease in order to obtain any such
SNDAs.  Seller shall copy Purchaser on the initial correspondence soliciting the
SNDAs and shall use commercially reasonable efforts to forward to Purchaser any
written communications, including, without limitation, letters, memorandums,
e-mails, comments and conditions, received from the tenants in connection with
the tenants’ execution of the SNDAs.

 

6.5                                 Acknowledgments.  Seller has previously
requested acknowledgments from each tenant listed on Schedule 6.5 (each, a “ROFO
Tenant” and collectively, the “ROFO Tenants”) that the rights of first refusal
or rights of first offer to purchase the applicable Property set forth in such
tenants’ respective Leases do not apply to Purchaser’s acquisition of the
applicable Property pursuant to this Agreement (each, a “ROFO Acknowledgment”
and collectively, the “ROFO Acknowledgements”).  Purchaser acknowledges (i) that
it has approved the form of each ROFO Acknowledgment sent to each tenant as of
the Effective Date, (ii) that is has received and approved a copy of the ROFO
Acknowledgement executed by each of IBM, Arbella Capital Corporation, Northrop
Grumman Space & Mission, and Sybase Inc. and (iii) Purchaser will accept either
a ROFO Acknowledgment or a Tenant Estoppel Certificate containing a ROFO
Acknowledgment (forms of which Purchaser has reviewed and approved as of the
Effective Date) executed by all other ROFO Tenants for purposes of satisfying
the requirement set forth in Section 7.2.2(7) of this Agreement. Seller shall
not be obligated to expend any funds in connection with obtaining any such ROFO
Acknowledgments, declare any default under the applicable Lease or commence any
legal action for enforcement of the applicable Lease in order to obtain any such
ROFO Acknowledgments.  Seller shall use commercially reasonable efforts to
forward to Purchaser any written communications, including, without limitation,
letters, memorandums, e-mails, comments and conditions, received from the ROFO
Tenants in connection with the ROFO Tenants’ execution of the remaining ROFO
Acknowledgments.  If any ROFO Tenant exercises its right to purchase any
Property, subject to the limitations of Sections 7.2.1(4) and 7.2.2(9), this
Agreement shall terminate with respect to

 

22

--------------------------------------------------------------------------------


 

such Property on the date of such notice, in which event the Purchase Price
shall be reduced by the Allocated Purchase Price for such Property.

 

ARTICLE 7

CLOSING

 

7.1                                 Closing.  The consummation of the
transaction contemplated herein (“Closing”) shall occur on the Closing Date at
the offices of Escrow Agent (or such other location as may be mutually agreed
upon by Seller and Purchaser).  Funds shall be deposited into and held by Escrow
Agent in a closing escrow account with a bank satisfactory to Purchaser and
Seller.  Upon satisfaction or completion of all closing conditions and
deliveries, the parties shall direct Escrow Agent to immediately record those
closing documents which are to be recorded, and deliver originals or copies of
the closing documents to the appropriate parties and make disbursements
according to the closing statements executed by Seller and Purchaser.

 

7.2                                 Conditions to Parties’ Obligation to Close. 
In addition to all other conditions set forth herein, the obligation of Seller,
on the one hand, and Purchaser, on the other hand, to consummate the
transactions contemplated hereunder are conditioned upon the following:

 

7.2.1                        Conditions to Seller’s Obligations to Close.

 

(1)                                  Representations and Warranties. 
Purchaser’s representations and warranties contained herein shall be true and
correct in all material respects as of the Effective Date and the Closing Date;

 

(2)                                  Deliveries.  As of the Closing Date,
Purchaser shall have tendered all deliveries to be made by Purchaser at Closing;

 

(3)                                  Actions, Suits, etc.  There shall exist no
pending or threatened actions, suits, arbitrations, claims, attachments,
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings, against Purchaser that would materially and
adversely affect Purchaser’s ability to perform its obligations under this
Agreement; and

 

(4)                                  Property.  It shall be a condition to
Seller’s obligation to close hereunder that this Agreement and the Harborside
Purchase and Sale Agreement (as applicable) shall not have been terminated with
respect to (x) more than three Properties or (y) any two of the Harborside,
Goodyear (it being understood that a termination of this Agreement with respect
to one or more of the separate sites constituting the Goodyear Properties or one
or more separate sites constituting the CEVA Properties shall be deemed in both
cases to be a termination of this Agreement with respect to only one Property
notwithstanding the Goodyear Lease and the CEVA Lease cover multiple Properties)
or Northrop (McLean, VA) Properties; provided, however, that a termination of
this Agreement with respect to a Property by reason of the exercise of a right
to purchase such Property by a ROFO Tenant shall be disregarded for purposes of
the application of the provisions of this Section 7.2.1(4).  For clarification,
the parties agree that while both this Agreement and the Harborside Purchase and
Sale Agreement must both

 

23

--------------------------------------------------------------------------------


 

proceed towards Closing at the same time, or both terminate at the end of the
Inspection Period together, it is possible for a closing condition under the
Harborside Purchase and Sale Agreement not to be satisfied (for example, the
bankruptcy of Schwab) which would allow Purchaser not to close and to terminate
with respect Harborside but proceed to closing under this Agreement.

 

7.2.2                        Conditions to Purchaser’s Obligations to Close.

 

(1)                                  Representations and Warranties. Seller’s
representations and warranties contained herein shall be true and correct in all
material respects as of the Effective Date and the Closing Date, subject to the
provisions of Sections 4.4 and 9.3.  Notwithstanding Sections 4.4 and 9.3,
Seller and Purchaser acknowledge and agree that Section 7.2.3 shall apply
(subject to the limitations of Sections 7.2.1(4) and 7.2.2(9)) to any material
change in the representations and warranties of Seller with respect to a
particular Property due to any Updated Property Information or changes that that
are not a result of a breach by Seller or any of its covenants;

 

(2)                                  Deliveries.  As of the Closing Date, Seller
shall have tendered all deliveries to be made by Seller at Closing;

 

(3)                                  Actions, Suits, etc.  There shall exist no
pending or threatened actions, suits, arbitrations, claims, attachments,
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings, against Seller that would materially and
adversely affect Seller’s ability to perform its obligations under this
Agreement;

 

(4)                                  Tenant Estoppel Certificates.  Seller shall
have delivered to Purchaser Tenant Estoppel Certificates from (A) each of the
following tenants:  The Goodyear Tire & Rubber Company, Sybase, Inc.,
WellPoint, Inc. (which WellPoint, Inc. Tenant Estoppel Certificate shall include
an acknowledgement by WellPoint, Inc., in a form approved by Purchaser, that
WellPoint, Inc.’s right of first refusal and/or right of first offer to purchase
the Property leased by WellPoint, Inc. has terminated by its terms) and Northrop
Grumman Information Technology, Inc. (collectively, the “Prime Tenants”), and
(B) the tenants of single tenant buildings and tenants of more than 25,000
square feet in multi-tenanted buildings, in all cases not leased to the Prime
Tenants, for those Properties which represent not less than seventy percent
(70%) of the Purchase Price allocated to all portions of the Property not leased
to the Prime Tenants (collectively, the “Non-Prime Tenants”) (this item
7.2.2(4)(B) is referred to herein as, the “Estoppel Requirement”).
Notwithstanding the foregoing, to the extent the Estoppel Requirement has not
been satisfied on or prior to the Closing Date (the “Estoppel Shortfall”), iStar
shall execute and deliver, and Purchaser agrees to accept, estoppel certificates
(“Seller Estoppels”) with respect to the Estoppel Shortfall, subject to the
Seller Estoppel Cap, in the form attached hereto as Exhibit I, in which event
such Seller Estoppels together with the Tenant Estoppel Certificates shall
satisfy the Estoppel Requirement; provided, however,

 

24

--------------------------------------------------------------------------------


 

that (i) the Seller Estoppels shall not be subject to the “basket” or “cap”
provisions with respect to Seller’s liability set forth in Section 9.3, (ii) the
Seller Estoppels shall not represent more than twenty (20%) percent of the
Estoppel Requirement (the “Seller Estoppel Cap”) and (iii) a Seller Estoppel
shall in no event eliminate the need for Seller to deliver a ROFO Acknowledgment
from all tenant from which a ROFO Acknowledgment otherwise is required.  A
response from a tenant which materially contradicts the information set forth in
such tenant’s Lease or in the Exhibits attached hereto or in the representations
of Seller set forth herein shall not constitute a Tenant Estoppel Certificate
for purposes of this Section 7.2.2(4);

 

(5)                                  Occupancy/Non Bankruptcy.  It shall be a
condition to Purchaser’s obligations to close hereunder that (a) as of the
Closing Date, no tenant shall have terminated, or given notice of intent to
terminate, its Lease, except with respect to a Casualty Tenant Termination Event
or a Condemnation Tenant Termination Event and (b) from the end of the
Inspection Period through the Closing Date, no tenant shall have vacated,
abandoned or ceased operations at any Real Property, or filed for voluntary or
involuntary bankruptcy or similar protection;

 

(6)                                  Closing of GE Bridge Loan/Mezzanine Loan. 
If Purchaser has elected pursuant to Section 4.3.2 to proceed to Closing with
(i) the GE Bridge Financing Commitment and has not elected thereafter to take an
alternative financing, (A) the closing of the Mezzanine Loan simultaneously with
the Closing and (B) the closing of the GE Bridge Loan on the Closing Date
(unless the GE Bridge Loan fails to close as a result of (x) Purchaser’s uncured
default under the GE Bridge Financing Commitment, (y) the failure of one or more
conditions to close which are within Purchaser’s reasonable control to satisfy,
or (z) Purchaser’s failure to accept documentation for the GE Bridge Loan that
is commercially reasonable for debt assumption transactions and implementation
of such modifications to the GECC Loan as are more specifically set forth in the
GE Bridge Financing Commitment) be conditions to Purchaser’s obligation to close
hereunder or (ii) the Bridge Financing Commitment and has not elected thereafter
to take an alternative financing, iStar being ready, willing and able to close
the Mezzanine Loan on the Closing Date is a condition to Closing and, if the
Bridge Loan closes, the closing of the Mezzanine Loan simultaneously therewith
is a condition to Closing.  In no event shall the closing of (w) the loan
contemplated by the Term Financing Commitment, (x) the Bridge Loan or (y) any
alternative financing be a condition of Purchaser’s obligation to close
hereunder;

 

(7)                                  ROFO Acknowledgments.  It shall be a
condition to Purchaser’s obligations to close hereunder that Seller shall have
delivered the ROFO Acknowledgements, subject to the last sentence of Section 6.5
with respect to any ROFO Tenant that exercises its right to purchase any
Property;

 

(8)                                  Title Policies.  It shall be a condition to
Purchaser’s obligations to close hereunder that the Title Company shall have
issued the Title Policies and Co-Insurance subject to, and in accordance, with
Section 5.4;

 

25

--------------------------------------------------------------------------------

 

(9)                                  Property.  It shall be a condition to
Purchaser’s obligation to close hereunder that this Agreement or the Harborside
Purchase and Sale Agreement (as applicable) shall not have been terminated with
respect to (x) more than three Properties or (y) any two of the Harborside,
Goodyear (it being understood that a termination of this Agreement with respect
to one or more of the separate sites constituting the Goodyear Properties or one
or more separate sites constituting the CEVA Properties shall be deemed in both
cases to be a termination of this Agreement with respect to only one Property
notwithstanding the Goodyear Lease and the CEVA Lease cover multiple Properties)
or Northrop (McLean, VA) Properties; provided, however, that a termination of
this Agreement with respect to a Property by reason of the exercise of a right
to purchase such Property by a ROFO Tenant shall be disregarded for purposes of
the application of the provisions of this Section 7.2.1(9).  For clarification,
the parties agree that while both this Agreement and the Harborside Purchase and
Sale Agreement must both proceed towards Closing at the same time, or both
terminate at the end of the Inspection Period together, it is possible for a
closing condition under the Harborside Purchase and Sale Agreement not to be
satisfied (for example, the bankruptcy of Schwab) which would allow Purchaser
not to close and to terminate with respect Harborside but proceed to Closing
under this Agreement; and

 

(10)                            SNDAs.  It shall be a condition to Purchaser’s
obligation to close hereunder that Seller shall have delivered SNDAs from all
tenants required by the terms of their respective Leases to provide SNDAs and
all tenants whose Leases are not automatically subordinate to any financing on
the applicable Property; provided, however, Seller shall not be obligated to
deliver an SNDA from any tenant of the IBM Property other than IBM and PBS&J.

 

7.2.3                        Failure to Satisfy Conditions.  So long as a party
is not in default hereunder, if any condition to such party’s obligation to
proceed with the Closing hereunder has not been satisfied as of the Closing Date
(or such earlier date as is provided herein), subject to any applicable notice
and cure periods provided in Sections 10.1 and 10.2, such party may, in its sole
discretion:  (a) terminate this Agreement with respect only to those Properties
as to which the condition(s) to proceed have not been satisfied (subject to the
limitations of Sections 7.2.1(4) and 7.2.2(9)); or (b) if the condition(s) to
close have not been satisfied as to under Section 7.2.1(4) and 7.2.1(4) or where
in this Agreement provides for a termination of this Agreement in its entirety,
to terminate this Agreement in its entirety, in each case by delivering written
notice to the other party and Escrow Agent on or before the Closing Date (or
such earlier date as is provided herein), or elect to close notwithstanding the
non-satisfaction of such condition, in which event such party shall be deemed to
have waived any such condition.  In the event such party elects to close,
notwithstanding the non-satisfaction of such condition, said party shall be
deemed to have waived said condition, and there shall be no liability on the
part of any other party hereto for breaches of representations and warranties of
which the party electing to close had knowledge at the Closing.  In the event
this Agreement is terminated in part with respect to certain Properties (subject
to the limitations of Sections 7.2.1(4) and 7.2.2(9)), the Purchase Price shall
be reduced by the Allocated Purchase Price for such Properties.

 

26

--------------------------------------------------------------------------------


 

7.3                                 Seller’s Deliveries in Escrow.  As of or
prior to the Closing Date, Seller shall deliver in escrow to Escrow Agent the
following:

 

7.3.1                        Deeds.  A special or limited warranty deed in
substantially the form of Exhibit B hereto, warranting title only against any
party claiming by, through or under Seller, for each Real Property
(individually, a “Deed” and collectively, the “Deeds”).  Each Deed shall (i) be
in form acceptable for recordation under the laws of the state where the
applicable Real Property is located, (ii) include a list of the Permitted
Exceptions to which the applicable conveyance shall be subject, (iii) be
executed and acknowledged by Seller and (iv) convey to Purchaser Seller’s
interest in the applicable Real Property.  The Deed for each Property shall use
as its legal description of such Property the description contained in Seller’s
vesting deed for such Property. If such description differs from the description
derived from the updated survey, Seller shall also deliver a quit-claim deed
using the description derived from the updated survey.

 

7.3.2                        Assignments.  A Bill of Sale, Assignment and
Assumption of Leases and Contracts in the form of Exhibit C hereto for each
Property (individually, as “Assignment” and collectively, the “Assignments”). 
Each Assignment shall be executed and acknowledged by Seller, vesting in
Purchaser, without warranty except as set forth herein, Seller’s right, title
and interest in and to the property described therein free of any claims, except
for the Permitted Exceptions to the extent applicable;

 

7.3.3                        Conveyancing or Transfer Tax Forms or Returns. 
Such conveyancing or transfer tax forms or returns, if any, as are required to
be delivered or signed by Seller by applicable state and local laws in
connection with the conveyance of each Real Property;

 

7.3.4                        FIRPTA.  A Foreign Investment in Real Property Tax
Act affidavit in the form of Exhibit D hereto executed by Seller;

 

7.3.5                        Authority.  Evidence of the existence and authority
of Seller and of the authority of the persons executing documents on behalf of
Seller reasonably satisfactory to First American;

 

7.3.6                        Title Affidavits.  A title affidavit in form
reasonably required by First American as to the rights of tenants in occupancy,
the status of mechanics’ liens and “gap” indemnities, and such other matters as
the First American may reasonably require in order to issue the Title Policies
(collectively, the “Title Affidavits”);

 

7.3.7                        Additional Documents.  Any additional documents
that First American may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Seller or result in any new or additional obligation, covenant,
representation or warranty of Seller under this Agreement beyond those expressly
set forth in this Agreement);

 

7.3.8                        Tenant Estoppel Certificates/Seller Estoppels. 
Such Tenant Estoppel Certificates as Seller shall have received and such Seller
Estoppels as are necessary to satisfy the Estoppel Requirement, it being agreed
that the failure of Seller to obtain any such Tenant

 

27

--------------------------------------------------------------------------------


 

Estoppel Certificates shall not (i) be a breach or default by Seller hereunder,
(ii) constitute grounds for Purchaser to delay the Closing or (iii) give rise to
a reduction of the Purchase Price;

 

7.3.9                        Third Party Estoppel Certificates. Such Third Party
Estoppel Certificates as Seller shall have received, it being agreed that the
failure of Seller to obtain any such Third Party Estoppel Certificates shall not
(i) be a breach or default by Seller hereunder, (ii) constitute grounds for
Purchaser to delay the Closing or (iii) give rise to a reduction of the Purchase
Price;

 

7.3.10                  ROFO Acknowledgments.  Such ROFO Acknowledgments as
Seller shall have received;

 

7.3.11                  Bringdown Certificate. A certificate confirming that all
of the representations and warranties of Seller in Section 9.1 are true and
accurate as of the Closing Date, subject to Section 4.4 and the first sentence
of Section 9.3;

 

7.3.12                  Updated Rent Roll.  A Rent Roll updated to the Closing
Date, or as close as possible; and

 

7.3.13                  SNDAs.  Such SNDAs as Seller shall have received.

 

7.4                                 Purchaser’s Deliveries in Escrow.  As of or
prior to the Closing Date, Purchaser shall deliver in escrow to Escrow Agent the
following:

 

7.4.1                        Assignments.  The Assignments, executed and
acknowledged by Purchaser;

 

7.4.2                        ERISA Letter.  Intentionally Deleted.

 

7.4.3                        Conveyancing or Transfer Tax Forms or Returns. 
Such conveyancing or transfer tax forms or returns, if any, as are required to
be delivered or signed by Purchaser by applicable state and local laws in
connection with the conveyance of each Real Property;

 

7.4.4                        Authority.  Evidence of the existence, organization
and authority of Purchaser and of the authority of the persons executing
documents on behalf of Purchaser reasonably satisfactory to First American;

 

7.4.5                        Additional Documents.  Any additional documents
that Seller, Escrow Agent or First American may reasonably require for the
proper consummation of the transaction contemplated by this Agreement (provided,
however, no such additional document shall expand any obligation, covenant,
representation or warranty of Purchaser or result in any new or additional
obligation, covenant, representation or warranty of Purchaser under this
Agreement beyond those expressly set forth in this Agreement); and

 

7.4.6                        Bringdown Certificate.  A certificate confirming
that all of the representations and warranties of Purchaser in Section 9.2 are
true and accurate as of the Closing Date.

 

28

--------------------------------------------------------------------------------


 

7.5                                 Closing Statements.  As of or prior to the
Closing Date, Seller and Purchaser shall deposit with Escrow Agent an executed
closing statement consistent with this Agreement in the form required by Escrow
Agent.  Seller shall provide a draft of the same at least one week prior to the
scheduled Closing Date.

 

7.6                                 Purchase Price.  At or before 3:00 p.m.
(Eastern Time) on the Closing Date, Purchaser shall deliver to Escrow Agent the
Purchase Price, less the Earnest Money, plus or minus applicable prorations and
any adjustment to the Purchase Price made in accordance with the terms of this
Agreement, in immediate, same-day U.S. federal funds wired for credit into
Escrow Agent’s escrow account, which funds must be delivered in a manner to
permit Escrow Agent to deliver good funds to Seller or its designee on the
Closing Date (and, if requested by Seller, by wire transfer); in the event that
Escrow Agent is unable to deliver good funds to Seller or its designee prior to
4:00 p.m. (Eastern Time) on the Closing Date, then the closing statements and
related prorations will be revised as necessary.  To the extent that Escrow
Agent is unable to provide the amount of interest constituting part of the
Earnest Money up to the Closing Date, Escrow Agent shall promptly remit any such
interest not applied against the Purchase Price to Purchaser after the Closing.

 

7.7                                 Possession.  Seller shall deliver possession
of the Property to Purchaser at the Closing subject only to the Permitted
Exceptions.

 

7.8                                 Delivery of Books and Records.  Within ten
(10) Business Days after the Closing, Seller shall deliver to the offices of
Purchaser: (i) original Lease Files; (ii) original Service Contracts and License
Agreements, (iii) to the extent in Seller’s possession: (a) maintenance records
and warranties; (b) plans and specifications; (c) licenses, permits and
certificates of occupancy; (d) copies or originals of all books and records of
account, contracts, and copies of correspondence with tenants and suppliers;
(e) advertising materials; (f) booklets; and (g) keys.

 

7.9                                 Notice to Tenants.  Seller and Purchaser
shall each execute, and Purchaser shall deliver to each tenant immediately after
the Closing, a notice regarding the sale in substantially the form of Exhibit G
hereto, or such other form as may be required by applicable state law.  This
obligation on the part of Purchaser shall survive the Closing.

 

ARTICLE 8

PRORATIONS, DEPOSITS, COMMISSIONS

 

8.1                                 Prorations for Taxes.  To the extent tenants
are required to pay real and personal ad valorem taxes (“Taxes”) directly under
their respective Leases, Taxes will not be prorated, and accordingly, Purchaser
shall look solely to the tenants under their respective Leases for payment of
all Taxes. To the extent tenants are not required to pay Taxes directly under
their respective Leases, then the following shall apply with respect to the
proration of Taxes:

 

8.1.1                        If Taxes for the year of Closing are not known or
cannot be reasonably estimated, Taxes shall be prorated based on Taxes for the
year prior to Closing; and

 

8.1.2                        Any additional Taxes relating to the year of
Closing arising out of a change in ownership shall be assumed by Purchaser
effective as of Closing and paid by

 

29

--------------------------------------------------------------------------------


 

Purchaser when due and payable, and Purchaser shall indemnify Seller from and
against any and all such Taxes, which indemnification obligation shall survive
the Closing.

 

8.2                                 Prorations for Tenant-Paid Operating
Expenses.  To the extent tenants are required to pay operating costs and
expenses of the Property (“Operating Expenses”) directly under their respective
Leases, which Operating Expenses may include, without limitation, fees and
assessments; prepaid expenses; obligations under Service Contracts; any
assessments by private covenant; insurance; utilities; common area maintenance
expenses; and other operating costs and expenses incurred in connection with the
ownership, operation, maintenance and management of the Real Property, Operating
Expenses will not be prorated, and accordingly, Purchaser shall look solely to
the tenants under such Leases for payment of all Operating Expenses.

 

8.3                                 Prorations for Non-Tenant Paid Items.  To
the extent tenants are not required to pay Operating Expenses or Taxes directly
under their respective Leases, but are required to escrow Operating Expenses or
Taxes under their respective Leases and/or to reimburse their landlord for all
or any portion of such Operating Expenses or Taxes, then the following items
shall be prorated as of the Closing Date with all items of income and expense
for such Property being borne by Purchaser from and after (and including) the
Closing Date and Seller prior to the Closing Date:

 

8.3.1                        Utilities.  Purchaser shall take all steps
necessary to effectuate the transfer of utilities to its name as of the Closing
Date, and where necessary, post deposits with the utility companies.  Seller
shall ensure that all utility meters are read as of the Closing Date.  Seller
shall be entitled to recover any and all deposits held by any utility company as
of the Closing Date.

 

8.3.2                        Tenant Receivables.  Rents due from tenants under
Leases and from tenants or licensees under License Agreements and Operating
Expenses and Taxes payable by tenants under Leases and licenses under License
Agreements (collectively, “Tenant Receivables”) and not collected by Seller as
of Closing shall not be prorated between Seller and Purchaser at Closing but
shall be apportioned on the basis of the period for which the same is payable
and if, as and when collected, as follows:

 

(a)                                  Tenant Receivables and other income
received from tenants under Leases, and/or tenants or licensees under License
Agreements after Closing shall be applied in the following order of priority:
(1) first, to payment of the current Tenant Receivables then due for the month
in which the Closing Date occurs, which amount shall be apportioned between
Purchaser and Seller as of the Closing Date as set forth in Section 8.3 hereof
(with Seller’s portion thereof to be delivered to Seller); (2) second, to
payment of Tenant Receivables first coming due after Closing but applicable to
the period of time before Closing, (collectively, “Unbilled Tenant
Receivables”), which amount shall be delivered to Seller; (3) third, to Tenant
Receivables first coming due after Closing and applicable to the period of time
after Closing, which amount shall be retained by Purchaser; and (4) thereafter,
to delinquent Tenant Receivables which were due and payable as of Closing but
not collected by Seller as of Closing (collectively, “Uncollected Delinquent
Tenant Receivables”), which amount shall be delivered to Seller. 
Notwithstanding the foregoing, Seller shall have the right to pursue the
collection

 

30

--------------------------------------------------------------------------------


 

of Uncollected Delinquent Tenant Receivables for a period of six (6) months
after Closing without prejudice to Seller’s rights or Purchaser’s obligations
hereunder, provided, however, Seller shall have no right to cause any such
tenant or licensee to be evicted or to exercise any other “landlord” remedy (as
set forth in such tenant’s Lease or licensee’s License Agreement) against such
tenant other than to sue for collection.  Any sums received by Purchaser to
which Seller is entitled shall be held in trust for Seller on account of such
past due rents payable to Seller, and Purchaser shall remit to Seller any such
sums received by Purchaser to which Seller is entitled within ten (10) Business
Days after receipt thereof less reasonable, actual costs and expenses of
collection, including reasonable attorneys’ fees, court costs and disbursements,
if any.  Seller expressly agrees that if Seller receives any amounts after the
Closing Date which are attributable, in whole or in part, to any period from and
after the Closing Date, Seller shall hold the same in trust for Purchaser and
remit to Purchaser that portion of the monies so received by Seller to which
Purchaser is entitled within ten Business Days after receipt thereof.  With
respect to Unbilled Tenant Receivables, Purchaser covenants and agrees to
(A) bill the same when billable and (B) cooperate with Seller to determine the
correct amount of operating expenses and/or taxes due.  Seller shall provide
Purchaser with the necessary information to bill the same when billable and
cooperate with Purchaser to maximize collection of the Unbilled Tenant
Receivables.  The provisions of this Section 8.3.2(a) shall survive the Closing.

 

(b)                                 Purchaser acknowledges that Seller, as
landlord under the Leases (and/or as licensor under the License Agreements) may
be collecting from tenants under the Leases (and/or licensees under the License
Agreements) additional rent relating to Operating Expenses or Taxes.  To the
extent that any such additional rent is paid by any tenants to the landlord
under the Leases (and/or by any licensees to the licensor under the License
Agreements) based on an estimated payment basis (whether monthly, quarterly, or
otherwise) for which a future reconciliation of actual Operating Expenses or
Taxes to estimated payments of Operating Expenses or Taxes is required to be
performed at the end of a reconciliation period, Purchaser and Seller shall
determine prior to the Closing whether such tenants and/or licensees have, in
the aggregate, made an overpayment or underpayment of additional rent relating
to Operating Expenses or Taxes (such determination to be based on a comparison
of reasonable estimates of actual annual Operating Expenses and Taxes to the
estimated payments being made by such tenants and/or licensees).  If such
determination indicates that such tenants and/or licensees have made an
overpayment of additional rent relating to Operating Expenses or Taxes,
Purchaser shall receive a credit toward the Purchase Price in the amount of such
overpayment and Purchaser shall assume all obligations and liabilities relating
to such overpayment.  If, however, such determination indicates that such
tenants and/or licensees have made an underpayment of additional rent relating
to Operating Expenses or Taxes, Purchaser shall bill the tenants for the same
promptly after the Closing and remit the same to Seller as and when collected. 
If such review indicates that it cannot be determined as of the Closing Date
whether a tenant has overpaid or underpaid its additional rent relating to
Operating Expenses or Taxes, Purchaser shall bill the tenant for the same at the
end of the reconciliation period, and any overpayment with respect to the period
prior to the Closing Date shall be paid by Seller to Purchaser or any
underpayment with respect to the period prior to the Closing Date, when received
from the tenant, shall

 

31

--------------------------------------------------------------------------------


 

be paid by Purchaser to Seller. Notwithstanding anything contained herein to the
contrary, to the extent Purchaser or Seller receives a check or wire transfer
from any tenant in the exact amount of the item payable by such tenant or
referencing the item to which the check or wire transfer relates, such check or
wire transfer shall be (i) applied directly to the applicable item or (ii) if
such item was previously paid by Seller or Purchaser, reimbursed to Seller or
Purchaser, as applicable.

 

8.4                                 Miscellaneous Prorations.  Without
duplication of, and to the extent not addressed by Sections 8.1, 8.2 and 8.3,
all other items that are customarily subject to proration and adjustment,
including without limitation, “Base Rent”, shall be prorated as of the Closing
Date, it being agreed that for purposes of prorations and adjustments, Purchaser
shall be deemed the owner of the Property on the Closing Date.

 

8.5                                 Leasing Costs.  Seller agrees to pay or
discharge at or prior to Closing (and provide Purchaser with evidence of payment
thereof), or provide Purchaser with a credit at Closing in the amount of, all
leasing commissions, costs for tenant improvements, lease buyout costs, moving
allowances, design allowances, legal fees and other costs, expenses and
allowances incurred in order to induce a tenant to enter into a Lease or Lease
renewal or extension or to induce a licensee to enter into a License Agreement
(collectively, the “Leasing Costs”) that are indicated on Schedule 9.1.5 as
being payable by Seller.  Purchaser agrees to pay all Leasing Costs indicated on
Schedule 9.1.5 as being payable by Purchaser as and when they become due. Seller
shall have no obligation to pay, and as of Closing Purchaser shall assume, the
obligation to pay, all Leasing Costs payable with respect to any option to renew
or option to expand that has not been exercised prior to the Effective Date,
which obligation shall survive the Closing.  Additionally, as of Closing,
Purchaser shall assume Seller’s obligations for Leasing Costs incurred with
respect to Leases and Lease renewals and extensions and License Agreements and
License Agreement renewals and extensions executed subsequent to the Effective
Date pursuant to the terms of this Agreement.

 

8.6                                 Closing Costs.  Closing costs shall be
allocated between Seller and Purchaser in accordance with Section 1.2.

 

8.7                                 Final Adjustment After Closing.  If final
bills are not available or cannot be issued prior to Closing for any item being
prorated under Sections 8.1, 8.3 and 8.5, then Purchaser and Seller agree to
allocate such items on a fair and equitable basis as soon as such bills are
available, final adjustment to be made as soon as reasonably possible after the
Closing.  Payments in connection with the final adjustment shall be due within
thirty (30) days of written notice.  All such rights and obligations shall
survive the Closing.

 

8.8                                 Tenant Deposits.  All tenant and licensee
security deposits collected and not applied by Seller (and interest thereon if
required by law or contract) shall be transferred or credited to Purchaser at
Closing.  As of the Closing, Purchaser shall assume Seller’s obligations related
to tenant and licensee security deposits, but only to the extent they are
credited or transferred to Purchaser.  Notwithstanding the foregoing provisions
of this Section 8.8, deposits in the form of letters of credit will not be
transferred or credited at the Closing.  Rather, at the Closing, Seller shall
deliver the letters of credit to Purchaser and will cooperate with Purchaser to
effect a transfer of the letters of credit to Purchaser. Purchaser and Seller
shall each pay one-half

 

32

--------------------------------------------------------------------------------


 

(1/2) of the costs and expenses (including transfer and other fees imposed by
the issuer of the letter of credit) of transferring the letters of credit to
Purchaser.  In the event that prior to a transfer of any such letter of credit
to Purchaser, Purchaser deems it advisable to draw on the same, Seller will
cooperate in such presentation, and direct payment by virtue of any such
presentation to Purchaser, and if Seller receives any such payment it will
promptly deliver such payment in the form received and endorsed, without
recourse, to Purchaser.  Purchaser shall defend, indemnify and hold Seller
harmless from all claims, causes of actions, actions, damages, costs,
liabilities and expenses, including (without limitation) reasonable attorneys’
fees, that may arise out of any such presentation or related payment, other than
by reason of any actions of Seller other than at the written direction of
Purchaser.  If any Security Deposit is held in a form other than cash or letter
of credit, for example debt or equity securities, at Closing Seller shall
deliver to Purchaser such security, or record evidence of Seller’s interest
therein, and execute and deliver to Purchaser such documents and instruments as
are necessary to vest in Purchaser the same ownership or security interest in
such security deposit as held by Seller, but in no event less than what was
required to be granted by the applicable tenant under and in accordance with the
terms of the applicable Lease.

 

8.9                                 Commissions.  Seller is responsible to
Financial Advisor for a real estate fee at Closing in accordance with a separate
agreement between Seller and Financial Advisor and at Closing Seller shall pay
to Financial Advisor the entire real estate fee due under the separate agreement
between Seller and Financial Advisor.  Financial Advisor may share its
commission with any other financial advisor or licensed broker involved in this
transaction.  Subject to Seller’s representations in this Section 8.9, under no
circumstances shall Seller owe a commission or other compensation directly to
any financial advisor, broker, agent or person other than Financial Advisor.  No
affiliate, subsidiary or party related in any way to Purchaser shall claim a
commission or fee from Seller or Financial Advisor.  Seller represents and
warrants to Purchaser that no real estate brokerage commission or real estate
fee is payable to any person or entity in connection with the transaction
contemplated hereby other than Financial Advisor, and agrees to and does hereby
indemnify and hold Purchaser harmless against the payment of any commission or
real estate fee to any other person or entity claiming by, through or under
Seller including Financial Advisor. Purchaser represents and warrants to Seller
that no real estate brokerage commission or real estate fee is payable to any
person or entity in connection with the transaction contemplated hereby, and
agrees to and does hereby indemnify and hold Seller harmless against the payment
of any commission or real estate fee to any other person or entity claiming by,
through or under Purchaser excluding Financial Advisor. The foregoing
indemnifications shall extend to any and all claims, liabilities, costs and
expenses (including reasonable attorneys’ fees and litigation costs) arising as
a result of such claims and shall survive the Closing.

 

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

 

9.1                                 Seller’s Representations and Warranties. 
Each Seller represents and warrants to Purchaser that:

 

9.1.1                        Organization and Authority.  Seller is validly
existing, and in good standing in the state in which it was formed.  Seller has
the full right and authority and has

 

33

--------------------------------------------------------------------------------


 

obtained any and all consents required to enter into this Agreement and to
consummate or cause to be consummated the transactions contemplated hereby. 
This Agreement has been, and all of the documents to be delivered by Seller at
the Closing will be, authorized and executed and constitute, or will constitute,
as appropriate, the valid and binding obligation of Seller, enforceable in
accordance with their terms.

 

9.1.2                        No Conflicts.  The execution, delivery and
performance by Seller of this Agreement and the instruments referenced herein
and the transaction contemplated hereby will not conflict with, or with or
without notice or the passage of time or both, result in a breach of, violate
any term or provision of, or constitute a default under any articles of
formation, bylaws, partnership agreement (oral or written), operating agreement,
indenture, deed of trust, mortgage, contract, agreement, judicial or
administrative order, or any law to which Seller or any portion of the Property
is bound.

 

9.1.3                        Consents; Binding Obligations.  No approval or
consent is required from any person (including any partner, shareholder, member,
creditor, investor or governmental body) for Seller to execute, deliver or
perform this Agreement or the other instruments contemplated hereby or for
Seller to consummate the transaction contemplated hereby.  This Agreement and
all documents required hereby to be executed by Seller are and shall be valid,
legally binding obligations of and enforceable against Seller in accordance with
their terms.

 

9.1.4                        Pending Actions.  To Seller’s knowledge, except as
set forth on Schedule 9.1.4, there is no action or proceeding pending or
threatened against Seller or relating to the applicable Property.

 

9.1.5                        Leases, Guaranties, Tenants and Guarantors. 
Schedule 2.1.2 is a true, correct and complete list of all Leases, Guaranties,
tenants and guarantors in effect as of the Effective Date.  Seller has delivered
or made available to Purchaser true, correct and complete copies of the Leases
and the Guaranties.  To Seller’s knowledge, no tenant or guarantor of any Lease
has been released or discharged, voluntarily or involuntarily, or by operation
of law, from any obligation related to such Lease.  To Seller’s knowledge,
Seller has not received notice of any default under, and to Seller’s knowledge,
no other party is in default under, any of its obligations under any of the
Leases or Guaranties, and to Seller’s knowledge, there is no event which with
the giving of notice or passage of time, or both, would be a default
thereunder.  Without limiting the foregoing, to Seller’s knowledge, Seller has
not received any notice from any tenant or guarantor under the Guaranties
asserting any presently accrued defenses, offsets or disputes thereunder (other
than with respect to the curtain wall on the Northrop Property as referenced in
that certain Curtain Wall Snap Cover Failure Investigation prepared by Wiss,
Janney, Elstner Associates, Inc. dated April 23, 2010, which Purchaser has
knowledge of). The Rent Roll is true and correct in all material respects. 
Except as disclosed on Schedule 9.1.5, there are no Leasing Costs or other
obligations to brokers due or which will become due under any of the Leases,
except for Leasing Costs incurred with respect to Leases and Lease renewals and
extensions and License Agreements and License Agreement renewals and extensions
executed subsequent to the Effective Date pursuant to the terms of this
Agreement. Except as disclosed on Schedule 9.1.5, all Leasing Costs have been
fully paid and satisfied by Seller, except for Leasing Costs incurred with
respect to Leases and Lease renewals and extensions and

 

34

--------------------------------------------------------------------------------


 

License Agreements and License Agreement renewals and extensions executed
subsequent to the Effective Date pursuant to the terms of this Agreement.

 

9.1.6                        Service Contracts and License Agreements.  To
Seller’s knowledge, Schedule 9.1.6 is a true, correct and complete list of all
Service Contracts and License Agreements with respect to the Property.  To
Seller’s knowledge, Seller has delivered true, correct and complete copies of
the Service Contracts and License Agreements to Purchaser.  To Seller’s
knowledge, Seller has not received notice of any default under, and to Seller’s
knowledge, no other party is in default under, any of its obligations under any
of the Service Contracts or License Agreements, and to Seller’s knowledge, there
is no event which with the giving of notice or passage of time, or both, would
be a default thereunder.  Without limiting the foregoing, to Seller’s knowledge,
Seller has not received any notice from any party under the Service Contracts or
License Agreements asserting any presently accrued defenses, offsets or disputes
thereunder.

 

9.1.7                        Notices from Governmental Authorities.  To Seller’s
knowledge, except as set forth on Schedule 9.1.7 or as may be reflected by the
Property Documents or otherwise disclosed by Seller to Purchaser in writing,
Seller has not received from any governmental authority written notice of any
violation of any laws applicable (or alleged to be applicable) to the Real
Property, or any part thereof, that has not been corrected.

 

9.1.8                        Prohibited Persons and Transactions.  Neither
Seller nor any of its affiliates is, nor will they become, a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.

 

9.1.9                        Operating Statements.  The Operating Statements
delivered by Seller or made available pursuant to Purchaser are true and
complete copies of the operating statements for the Property which the Seller
relies upon for the purposes of operating the Property.

 

9.1.10                  Insurance.  Schedule 9.1.10 is a true, correct and
complete list of the insurance maintained by Seller with respect to the
Property.  Seller has not received any written notice or request from any
insurance company requesting the performance of any work or alteration with
respect to the Property, which have not been fully and completely corrected. 
Seller has not received written notice from any insurance company concerning any
defects or inadequacies in the Property, which, if not corrected, would result
in the termination of insurance coverage or increase its cost.

 

9.1.11                  Employees.  There are no employees of Seller employed in
connection with the use, management, maintenance or operation of the Property
whose employment will continue after the Closing Date.  There is no bargaining
unit or union contract relating to any employees of Seller.

 

35

--------------------------------------------------------------------------------

 

9.1.12                  Third Party Agreements.  To Seller’s knowledge, other
than the Leases, the License Agreements, the Service Contracts, the Permitted
Exceptions and the agreements set forth on Schedule 9.1.12, there are no
agreements related to the operation, maintenance or use of the Property.  To
Seller’s knowledge, except as set forth on Schedule 9.1.12, Seller is not in
default of, and no other party is in default of, any of its obligations under
any of the agreements set forth on Schedule 9.1.12, and there is no event which,
with the giving of notice or passage of time, or both, would be a default
thereunder.

 

9.1.13                  Seller’s Representatives. Seller’s Representatives are
the individuals involved in supervising Seller’s ownership, operation, and
maintenance of the Properties, have knowledge of the operation and maintenance
of the Properties and have reviewed the representations of Seller set forth in,
and the schedules and exhibits referenced in, this Section 9.1.

 

9.1.14                  Subleases.  Schedule 9.1.14 is a true, correct and
complete list of all subleases covering the Real Property acknowledged, or
consented to, by Seller and such additional subleases as to which Seller has
knowledge of.

 

9.2                                 Purchaser’s Representations and Warranties. 
Purchaser represents and warrants to Seller that:

 

9.2.1                        Organization and Authority.  Purchaser is validly
existing as a limited liability company in good standing in the State of
Delaware. Subject to obtaining approval of Purchaser’s Board of Directors prior
to Purchaser’s delivery of the Due Diligence Waiver Notice to Seller pursuant to
Section 4.3.1 hereof, (a) Purchaser has the full right and authority and has
obtained any and all consents required to enter into this Agreement and to
consummate or cause to be consummated the transactions contemplated hereby, and
(b) this Agreement has been, and all of the documents to be delivered by
Purchaser at the Closing will be, authorized and properly executed and
constitute, or will constitute, as appropriate, the valid and binding obligation
of Purchaser, enforceable in accordance with their terms.

 

9.2.2                        No Conflicts.  The execution, delivery and
performance by Purchaser of this Agreement and the instruments referenced herein
and the transaction contemplated hereby will not conflict with, or with or
without notice or the passage of time or both, result in a breach of, violate
any term or provision of, or constitute a default under any articles of
formation, bylaws, partnership agreement (oral or written), operating agreement,
indenture, deed of trust, mortgage, contract, agreement, judicial or
administrative order, or any law to which Purchaser is bound.

 

9.2.3                        Consents; Binding Obligations.  Except as set forth
in Section 9.2.1, (a) no approval or consent is required from any person
(including any partner, shareholder, member, creditor, investor or governmental
body) for Purchaser to execute, deliver or perform this Agreement or the other
instruments contemplated hereby or for Purchaser to consummate the transaction
contemplated hereby, and (b) this Agreement and all documents required hereby to
be executed by Purchaser are and shall be valid, legally binding obligations of
and enforceable against Purchaser in accordance with their terms.

 

36

--------------------------------------------------------------------------------


 

9.2.4                        Pending Actions.  There is no action or proceeding
pending or, to Purchaser’s knowledge, threatened against Purchaser which
challenges or impairs Purchaser’s ability to execute or perform its obligations
under this Agreement.

 

9.2.5                        ERISA.  (a) Purchaser is neither (i) an “employee
benefit plan” (as defined in Section 3(3) of the Employment Retirement Income
Security Act of 1974, as amended (“ERISA”)) which is subject to Title I of ERISA
(an “ERISA Plan”), nor (ii) a “plan” (as defined in Section 4975(e)(1) of the
Internal Revenue Code of 1986, as amended (the “Code”)) which is subject to
Section 4975 of the Code (a “Code Plan”); (b) the assets of Purchaser do not
constitute “plan assets” (as defined in Section 3(42) of ERISA) of one or more
ERISA Plans or Code Plans (“Plan Assets”) because, at the time of the Closing,
the stock of Purchaser’s parent constitutes “publicly offered securities” (as
defined in 29 C.F.R. Section 2510.3-101(b)(2)), which parent owns one hundred
percent (100%) of the issued and outstanding equity of Purchaser; (c) Purchaser
is not using Plan Assets in the performance or discharge of its obligations
under this Agreement; (d) Purchaser is not a “governmental plan” (within the
meaning of Section 3(32) of ERISA) and assets of Purchaser do not constitute
plan assets of one or more such plans; and (e) transactions by or with Purchaser
are not in violation of state statutes applicable to Purchaser regulating
investments of and fiduciary obligations with respect to governmental plans.

 

9.2.6                        Prohibited Persons and Transactions.  Neither
Purchaser nor any of its affiliates is, nor will they become, a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of OFAC (including those named on OFAC’s Specially Designated and
Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.

 

9.2.7                        Availability of Funds.  Subject to obtaining the
financing contemplated by either (x) the Term Financing Commitment, (y) the GE
Bridge Loan and the Mezzanine Loan or (z) the Bridge Loan and the Mezzanine Loan
as provided in Section 4.3.2, Purchaser currently has available and will at the
Closing have available sufficient funds to pay the Purchase Price and to pay any
and all other amounts payable by Purchaser pursuant to this Agreement and to
effect the transactions contemplated hereby.

 

9.3                                 Survival of Representations and Warranties. 
The representations and warranties set forth in this ARTICLE 9 are made as of
the Effective Date, are remade as of the Closing Date (subject to update for
Updated Property Information pursuant to Section 4.4 and, changes that are not
the result of a breach by Seller or Purchaser or any of their covenants in this
Agreement), and shall not be deemed to be merged into or waived by the
instruments of Closing, but shall survive the Closing for a period of nine (9)
months (the “Survival Period”).  Terms such as “to Seller’s knowledge,” “to the
best of Seller’s knowledge” or like phrases mean, (A) with respect to all
Properties, the actual knowledge of the following persons with respect to all
Properties: Barclay Jones, Executive Vice President, Michael Dorsch, Executive
Vice President, Samantha Garbus, Senior Vice President, Nancy Zoeckler, Senior
Vice President, Mary-Beth Roselle, Senior Vice President, Scott Quigle, Vice
President, and Carrie Crain, Vice President,

 

37

--------------------------------------------------------------------------------


 

and (B) with respect to each Property, the actual knowledge of the applicable
persons whose names are set forth opposite each Property on Schedule 9.3 (the
persons identified in the foregoing items (A) and (B) are referred to herein
collectively as, the “Seller’s Representatives”), without any duty of inquiry or
investigation except in connection with such persons’ review of the
representations and warranties of Seller set forth in Section 9.1 hereof as
provided in Section 9.1.13 hereof; provided that so qualifying Seller’s
knowledge shall in no event give rise to any personal liability on the part of
Seller’s Representatives, or any of them, or any other officer or employee of
Seller, on account of any breach of any representation or warranty made by
Seller herein.  Said terms do not include constructive knowledge, imputed
knowledge or knowledge Seller or such persons do not have but could have
obtained through further investigation or inquiry.  No financial advisor,
broker, agent, or party other than Seller is authorized to make any
representation or warranty for or on behalf of Seller.  Subject to Section 9.4
of the Harborside Purchase and Sale Agreement, each party shall have the right
to bring an action against the other on the breach of a representation or
warranty or covenant hereunder or in the documents delivered by Seller at the
Closing, but only on the following conditions: (1) the party bringing the action
for breach first learns of the breach after Closing and files such action within
the Survival Period, (2) Seller shall not have the right to bring a cause of
action for a breach of a representation or warranty or covenant unless the
damage to Seller on account of such breach (individually or when combined with
damages from other breaches including damages on account of breaches by
Purchaser under the Harborside Purchase and Sale Agreement) equals or exceeds
$5,000,000, in which event Purchaser shall be liable to Seller for one-half of
all such damage up to $5,000,000 and for all damage above $5,000,000, and (3)
Purchaser shall not have the right to bring a cause of action for a breach of a
representation or warranty or covenant unless the damage to Purchaser on account
of such breach (individually or in the aggregate), (i) equals or exceeds (A)
$1,000,000 if such breach relates to a Property with an Allocated Purchase Price
of less than $50,000,000, in which event Seller shall be liable to Purchaser for
one-half of all such damage up to $1,000,000 and for all such damage above
$1,000,000 with respect to such Property, or (B) $2,000,000 if such breach
relates to a Property with an Allocated Purchase Price equal to or greater than
$50,000,000, in which event Seller shall be liable to Purchaser for one-half of
all such damage up to $2,000,000 and for all such damage above $2,000,000 with
respect to such Property, or (ii) without duplication of any claims made
pursuant to subclause (i) of this clause (3), equals or exceeds $5,000,000 with
respect to all Properties (including damages on account of breaches by
Harborside Seller under the Harborside Purchase and Sale Agreement), in which
event Seller shall be liable to Purchaser for one-half of all such damage up to
$5,000,000 and for all such damage above $5,000,000 with respect to all
Properties, subject to the further provisions of this Section 9.3.  Neither
party shall have any liability after Closing for the breach of a representation
or warranty or covenant hereunder of which the other party hereto had actual
knowledge as of Closing.  Notwithstanding any other provision of this Agreement,
any closing deliveries of Seller contemplated by this Agreement: (a) subject to
Section 9.4 of the Harborside Purchase and Sale Agreement and other than the
Seller Estoppels and Leasing Costs, or any rights which Purchaser might
otherwise have at law, equity, or by statute, whether based on contract or some
other claim, Purchaser agrees that any liability of Seller to Purchaser pursuant
to this Section 9.3 and any liability of Harborside Seller to Purchaser pursuant
to Section 9.3 of the Harborside Purchase and Sale Agreement will in the
aggregate be limited to five percent (5%) of the aggregate Purchase Price of the
Property and the Harborside Membership Interests and (b) there shall be no
threshold or limitation or limitation on

 

38

--------------------------------------------------------------------------------


 

survival on Seller’s obligation to pay or credit Purchaser for Leasing Costs
payable by Seller under Section 8.5 (and the corresponding representation in
Section 9.1.5 regarding Leasing Costs), whether or not the obligations to pay
any Leasing Costs first becomes known to Purchaser before, at or after the
Closing; i.e., Seller shall pay or credit Purchaser for Leasing Costs payable by
Seller under Section 8.5 (and the corresponding representation in Section 9.1.5
regarding Leasing Costs) regardless of the amount thereof and regardless of when
the Leasing Cost becomes known to Purchaser.  In no event shall either party be
liable to the other party for incidental, consequential, or punitive damages as
a result of the breach of any or all representations or warranties set forth in
this Agreement.  The provisions of this Section 9.3 shall survive the Closing. 
Any breach of a representation or warranty or covenant that occurs prior to
Closing shall be governed by ARTICLE 10.

 

ARTICLE 10

DEFAULT AND REMEDIES

 

10.1                           Seller’s Remedies.  If Purchaser defaults on its
obligations hereunder, or under the Harborside Purchaser and Sale Agreement, at
or prior to Closing for any reason, or if prior to Closing any one or more of
Purchaser’s representations or warranties or covenants hereunder, or under the
Harborside Purchase and Sale Agreement, are breached in any material respect
that impairs Purchaser’s ability to close under this Agreement or under the
Harborside Purchase and Sale Agreement, and such default or breach is not cured
by the earlier of the third (3rd) Business Day after written notice thereof from
Seller or Harborside Seller (as applicable) or the Closing Date (except no
notice or cure period shall apply if Purchaser fails to consummate the purchase
of the Property hereunder or the Harborside Membership Interests pursuant to the
Harborside Purchase and Sale Agreement), Seller shall be entitled, as its sole
remedy hereunder (except as provided in Sections 4.10, 8.8, 10.3 and 10.4
hereof), to terminate this Agreement and recover the Earnest Money as liquidated
damages and not as a penalty, in full satisfaction of claims against Purchaser
hereunder.  Seller and Purchaser agree that Seller’s damages resulting from
Purchaser’s default are difficult, if not impossible, to determine and the
Earnest Money is a fair estimate of those damages which has been agreed to in an
effort to cause the amount of such damages to be certain.  Notwithstanding
anything in this Section 10.1 to the contrary, in the event of Purchaser’s
default or a termination of this Agreement, Seller shall have all remedies
available at law or in equity in the event Purchaser or any party related to or
affiliated with Purchaser is asserting any claims or right to the Property that
would otherwise delay or prevent Seller from having clear, indefeasible and
marketable title to the Property.  In all other events Seller’s remedies shall
be limited to those described in this Section 10.1 and Sections 4.10, 8.8, 10.3
and 10.4 hereof.  If Closing is consummated, Seller shall have all remedies
available at law or in equity in the event Purchaser fails to perform any
obligation of Purchaser under this Agreement. IN NO EVENT SHALL PURCHASER’S
DIRECT OR INDIRECT PARTNERS, SHAREHOLDERS, MEMBERS, MANAGERS, OWNERS OR
AFFILIATES, ANY OFFICER, MANAGER, DIRECTOR, EMPLOYEE OR AGENT OF THE FOREGOING,
OR ANY AFFILIATE OR CONTROLLING PERSON THEREOF HAVE ANY LIABILITY FOR ANY CLAIM,
CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE PROPERTY, WHETHER BASED ON CONTRACT, COMMON LAW, STATUTE, EQUITY OR
OTHERWISE.

 

39

--------------------------------------------------------------------------------


 

10.2                           Purchaser’s Remedies. If Seller defaults on its
obligations hereunder, or Harborside Seller defaults in its obligations under
the Harborside Purchase and Sale Agreement, at or prior to Closing for any
reason, or if prior to Closing any one or more of Seller’s, or, with respect to
the Harborside Purchase and Sale Agreement, Harborside Seller’s, representations
or warranties or covenants are breached in any material respect (subject to the
provisions of Section 4.4 hereof and of the Harborside Purchase and Sale
Agreement and the first Sentence of Section 9.3 hereof and of the Harborside
Purchase and Sale Agreement) and such default or breach is not cured by the
earlier of the third (3rd) Business Day after written notice thereof from
Purchaser or the Closing Date (except no notice or cure period shall apply if
Seller fails to consummate the sale of the Property hereunder or Harborside
Seller fails to consummate the sale of Harborside Membership Interests under the
Harborside Purchase and Sale Agreement), Purchaser shall elect, as its sole
remedy hereunder, either to (a) terminate this Agreement in its entirety by
giving Seller timely written notice of such election prior to or at Closing and
recover the Earnest Money, in which event Seller shall be liable to Purchaser
for its out of pocket expenses incurred in connection with the transaction
contemplated hereby, but not to exceed $1,700,000.00, (b) terminate this
Agreement in part with respect to the Properties with respect to which Seller’s
representations or warranties or covenants are breached (subject to Sections
7.2.1(4) and 7.2.2(9)), in which event the Purchase Price shall be reduced by
the Allocated Purchase Price for such Properties, (c) enforce specific
performance to consummate the sale of the Property hereunder, or (d) waive said
failure or breach and proceed to Closing without any reduction in the Purchase
Price.  Notwithstanding anything herein to the contrary, Purchaser shall be
deemed to have elected to terminate this Agreement in its entirety if Purchaser
fails to deliver to Seller written notice of its intent to proceed otherwise on
or before ten (10) Business Days following the scheduled Closing Date or, having
given notice that it intends to seek specific performance, fails to file a
lawsuit asserting such claim or cause of action in New York County, New York
within two months following the scheduled Closing Date.  EXCEPT FOR iSTAR’S
POTENTIAL LIABILITY PURSUANT TO THE SELLER ESTOPPELS AND/OR THE MEZZANINE LOAN,
IN NO EVENT SHALL SELLER’S DIRECT OR INDIRECT PARTNERS, SHAREHOLDERS, MEMBERS,
MANAGERS, OWNERS OR AFFILIATES, ANY OFFICER, MANAGER, DIRECTOR, EMPLOYEE OR
AGENT OF THE FOREGOING, OR ANY AFFILIATE OR CONTROLLING PERSON THEREOF HAVE ANY
LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE PROPERTY, WHETHER BASED ON CONTRACT, COMMON
LAW, STATUTE, EQUITY OR OTHERWISE.

 

10.3                           Attorneys’ Fees.  In the event either party
hereto employs an attorney in connection with claims by one party against the
other arising from the operation of this Agreement, the non-prevailing party
shall pay the prevailing party all reasonable fees and expenses, including
attorneys’ fees, incurred in connection with such claims.

 

10.4                           Other Expenses.  If this Agreement is terminated
due to the default of a party, then the defaulting party shall pay any fees or
charges due to Escrow Agent for holding the Earnest Money as well as any escrow
cancellation fees or charges and any fees or charges due to the Title Company
for preparation and/or cancellation of the Title Commitments.

 

40

--------------------------------------------------------------------------------


 

ARTICLE 11

DISCLAIMERS, RELEASE AND INDEMNITY

 

11.1                           Disclaimers By Seller.  Except as expressly set
forth in this Agreement and/or the Closing documents, it is understood and
agreed that Seller and Seller’s agents or employees have not at any time made
and are not now making, and they specifically disclaim, any warranties,
representations or guaranties of any kind or character, express or implied, with
respect to the Property, including, but not limited to, warranties,
representations or guaranties as to (a) matters of title (other than Seller’s
special warranty of title to be contained in the Deeds), (b) environmental
matters relating to the Property or any portion thereof, including, without
limitation, the presence of Hazardous Materials in, on, under or in the vicinity
of the Property, (c) geological conditions, including, without limitation,
subsidence, subsurface conditions, water table, underground water reservoirs,
limitations regarding the withdrawal of water, and geologic faults and the
resulting damage of past and/or future faulting, (d) whether, and to the extent
to which the Property or any portion thereof is affected by any stream (surface
or underground), body of water, wetlands, flood prone area, flood plain,
floodway or special flood hazard, (e) drainage, (f) soil conditions, including
the existence of instability, past soil repairs, soil additions or conditions of
soil fill, or susceptibility to landslides, or the sufficiency of any
undershoring, (g) the presence of endangered species or any environmentally
sensitive or protected areas, (h) zoning or building entitlements to which the
Property or any portion thereof may be subject, (i) the availability of any
utilities to the Property or any portion thereof including, without limitation,
water, sewage, gas and electric, (j) usages of adjoining property, (k) access to
the Property or any portion thereof, (l) the value, compliance with the plans
and specifications, size, location, age, use, design, quality, description,
suitability, structural integrity, operation, title to, or physical or financial
condition of the Property or any portion thereof, or any income, expenses,
charges, liens, encumbrances, rights or claims on or affecting or pertaining to
the Property or any part thereof, (m) the condition or use of the Property or
compliance of the Property with any or all past, present or future federal,
state or local ordinances, rules, regulations or laws, building, fire or zoning
ordinances, codes or other similar laws, (n) the existence or non-existence of
underground storage tanks, surface impoundments, or landfills, (o) any other
matter affecting the stability and integrity of the Property, (p) the potential
for further development of the Property, (q) the merchantability of the Property
or fitness of the Property for any particular purpose, (r) the truth, accuracy
or completeness of the Property Documents or Updated Property Information, (s)
tax consequences, or (t) any other matter or thing with respect to the Property.

 

11.2                           Sale “As Is, Where Is”.  Purchaser acknowledges
and agrees that upon Closing, Seller shall sell and convey to Purchaser and
Purchaser shall accept the Property “AS IS, WHERE IS, WITH ALL FAULTS,” except
to the extent expressly provided otherwise in this Agreement and any document
executed by Seller and delivered to Purchaser at Closing.  Except as expressly
set forth in this Agreement or such Closing documents, Purchaser has not relied
and will not rely on, and Seller has not made and is not liable for or bound by,
any express or implied warranties, guarantees, statements, representations or
information pertaining to the Property or relating thereto (including
specifically, without limitation, Property information packages distributed with
respect to the Property) made or furnished by Seller, or any property manager,
real estate broker, financial advisor, agent or third party representing or
purporting to represent Seller, to whomever made or given, directly or
indirectly, orally or in writing.  Purchaser

 

41

--------------------------------------------------------------------------------


 

represents that it is a knowledgeable, experienced and sophisticated purchaser
of real estate and that, except as expressly set forth in this Agreement, it is
relying solely on its own expertise and that of Purchaser’s consultants in
purchasing the Property and shall make an independent verification of the
accuracy of any documents and information provided by Seller.  Purchaser will
conduct such inspections and investigations of the Property as Purchaser deems
necessary, including, but not limited to, the physical and environmental
conditions thereof, and shall rely upon same.  By failing to terminate this
Agreement prior to the expiration of the Inspection Period, Purchaser
acknowledges that Seller has afforded Purchaser a full opportunity to conduct
such investigations of the Property as Purchaser deemed necessary to satisfy
itself as to the condition of the Property and the existence or non-existence or
curative action to be taken with respect to any Hazardous Materials on or
discharged from the Property, and will rely solely upon same and not upon any
information provided by or on behalf of Seller or its agents or employees with
respect thereto, other than such representations, warranties and covenants of
Seller as are expressly set forth in this Agreement.  Upon Closing, Purchaser
shall assume the risk that adverse matters, including, but not limited to,
adverse physical or construction defects or adverse environmental, health or
safety conditions, may not have been revealed by Purchaser’s inspections and
investigations.  Purchaser hereby represents and warrants to Seller that: (a)
Purchaser is represented by legal counsel in connection with the transaction
contemplated by this Agreement; and (b) Purchaser is purchasing the Property for
business, commercial, investment or other similar purpose and not for use as
Purchaser’s residence.  Purchaser waives any and all rights or remedies it may
have or be entitled to, deriving from disparity in size or from any significant
disparate bargaining position in relation to Seller.

 

11.3                           Seller Released from Liability. Purchaser
acknowledges that it will have the opportunity to inspect the Property during
the Inspection Period, and during such period, observe its physical
characteristics and existing conditions and the opportunity to conduct such
investigation and study on and of the Property and adjacent areas as Purchaser
deems necessary, and, except as set forth herein or in any Closing document,
Purchaser hereby FOREVER RELEASES AND DISCHARGES Seller from all responsibility
and liability, including without limitation, liabilities and responsibilities
for the landlord’s obligations under the Leases relating to the physical,
environmental or legal compliance status of the Property, whether arising before
or after the Effective Date, and liabilities under the Comprehensive
Environmental Response, Compensation and Liability Act Of 1980 (42 U.S.C.
Sections 9601 et seq.), as amended (“CERCLA”), regarding the condition,
valuation, salability or utility of the Property, or its suitability for any
purpose whatsoever (including, but not limited to, with respect to the presence
in the soil, air, structures and surface and subsurface waters, of Hazardous
Materials or other materials or substances that have been or may in the future
be determined to be toxic, hazardous, undesirable or subject to regulation and
that may need to be specially treated, handled and/or removed from the Property
under current or future federal, state and local laws, regulations or
guidelines, and any structural and geologic conditions, subsurface soil and
water conditions and solid and hazardous waste and Hazardous Materials on,
under, adjacent to or otherwise affecting the Property).  Except as set forth
herein or in any closing documents, Purchaser further hereby WAIVES (and by
Closing this transaction will be deemed to have WAIVED) any and all objections
and complaints (including, but not limited to, federal, state and local
statutory and common law based actions, and any private right of action under
any federal, state or local laws, regulations or guidelines to which the
Property is or may be subject, including, but not limited to, CERCLA) concerning
the physical characteristics and any existing conditions of the Property,

 

42

--------------------------------------------------------------------------------


 

including, without limitation, the landlord’s obligations under the Leases
relating to the physical, environmental or legal compliance status of the
Property, whether arising before or after the Effective Date.  Purchaser further
hereby assumes the risk of changes in applicable laws and regulations relating
to past, present and future environmental conditions on the Property and the
risk that adverse physical characteristics and conditions, including, without
limitation, the presence of Hazardous Materials or other contaminants, may not
have been revealed by its investigation.

 

11.4                           “Hazardous Materials” Defined.  For purposes
hereof, “Hazardous Materials” means “Hazardous Material,” “Hazardous Substance,”
“Pollutant or Contaminant,” and “Petroleum” and “Natural Gas Liquids,” as those
terms are defined or used in Section 101 of CERCLA, and any other substances
regulated because of their effect or potential effect on public health and the
environment, including, without limitation, PCBs, lead paint, asbestos, urea
formaldehyde, radioactive materials, putrescible materials, and infectious
materials.

 

11.5                           Intentionally Deleted.

 

11.6                           Survival.  The terms and conditions of this
ARTICLE 11 shall expressly survive the Closing, and shall not merge with the
provisions of any closing documents.

 

Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not
have agreed to sell the Property to Purchaser for the Purchase Price without the
disclaimers and other agreements set forth above.

 

ARTICLE 12

MISCELLANEOUS

 

12.1                           Parties Bound; Assignment.  This Agreement, and
the terms, covenants, and conditions herein contained, shall inure to the
benefit of and be binding upon the heirs, personal representatives, successors,
and assigns of each of the parties hereto.  Purchaser may, at Purchaser’s sole
cost and expense and at no cost or expense to Seller, assign its rights under
this Agreement in whole or in part with respect to any Property upon the
following conditions: (a) the assignee of Purchaser must be (i) an entity
controlling, controlled by, or under common control with Purchaser or (ii) an
entity advised by an affiliate of Purchaser’s advisor, Dividend Capital Total
Advisors LLC, (b) all of the Earnest Money must have been delivered in
accordance herewith, (c) the Inspection Period shall have (or be deemed to have)
ended, (d) the assignee of Purchaser shall assume all obligations of Purchaser
hereunder, but Purchaser shall remain primarily liable for the performance of
Purchaser’s obligations, (e) a copy of the fully executed written assignment and
assumption agreement shall be delivered to Seller at least five (5) Business
Days prior to Closing, (f) the requirements in Section 12.17 are satisfied and
(g) such assignment shall in no event delay the Closing.

 

43

--------------------------------------------------------------------------------


 

12.2                           Headings.  The article, section, subsection,
paragraph and/or other headings of this Agreement are for convenience only and
in no way limit or enlarge the scope or meaning of the language hereof.

 

12.3                           Invalidity and Waiver.  If any portion of this
Agreement is held invalid or inoperative, then so far as is reasonable and
possible the remainder of this Agreement shall be deemed valid and operative,
and, to the greatest extent legally possible, effect shall be given to the
intent manifested by the portion held invalid or inoperative.  The failure by
either party to enforce against the other any term or provision of this
Agreement shall not be deemed to be a waiver of such party’s right to enforce
against the other party the same or any other such term or provision in the
future.

 

12.4                           Governing Law.  This Agreement shall be governed
in all respects, including validity, construction, interpretation and effect, by
the laws of the State of New York, without giving effect to its principles or
rules of conflict of laws to the extent such principles or rules would require
or permit the application of the laws of another jurisdiction.  Each of
Purchaser and Seller hereby (i) irrevocably submits to the jurisdiction of the
courts of the State of New York and the Federal courts of the United States of
America located in the State, City and County of New York for the purpose of any
action or proceeding arising out of this Agreement or any of the transactions
contemplated by this Agreement, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, and (iii) agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than a New York state court or federal court located in the State, City
and County of New York.  Each of Purchaser and Seller hereby consents to and
grants any such court jurisdiction over the person of such party and over the
subject matter of any such dispute and agrees that mailing of process or other
papers in connection with any such action or proceeding in the manner provided
in Section 12.10, or in such other manner as may be permitted by law, shall be
valid and sufficient service thereof on such party.

 

12.5                           Survival.  The provisions of this Agreement that
contemplate performance after the Closing and the obligations of the parties not
fully performed at the Closing (other than any unfulfilled closing conditions
which have been waived or deemed waived by the other party) shall survive the
Closing and shall not be deemed to be merged into or waived by the instruments
of Closing.

 

12.6                           Entirety and Amendments.  This Agreement embodies
the entire agreement between the parties and supersedes all prior agreements and
understandings relating to the Property, except that letter of intent dated
April 2, 2010 between iStar Financial Inc., on behalf of Seller, and Purchaser
shall survive the execution of this Agreement to the extent of the exclusivity
obligations and covenants under such letter.  This Agreement may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought.  All Schedules and Exhibits hereto are incorporated
herein by this reference for all purposes. All information disclosed on any one
Schedule and not disclosed on the other Schedules shall, to the extent
applicable, be deemed to be disclosed on such other Schedules.

 

12.7                           Time.  Time is of the essence in the performance
of this Agreement.

 

44

--------------------------------------------------------------------------------

 

12.8                           Intentionally Omitted.

 

12.9                           No Electronic Transactions.  The parties hereby
acknowledge and agree this Agreement shall not be executed, entered into,
altered, amended or modified by electronic means.  Without limiting the
generality of the foregoing, the parties hereby agree the transactions
contemplated by this Agreement shall not be conducted by electronic means,
except as specifically set forth in the “Notices” section of this Agreement.

 

12.10                     Notices.  All notices required or permitted hereunder
shall be in writing and shall be served on the parties at the addresses set
forth in Section 1.3.  Any such notices shall, unless otherwise provided herein,
be given or served (a) by depositing the same in the United States mail, postage
paid, certified and addressed to the party to be notified, with return receipt
requested, (b) by overnight delivery using a nationally recognized overnight
courier, (c) by personal delivery, or (d) by Portable Document Format (PDF) so
long as a copy thereof is also sent by one of the other delivery methods set
forth in Sections 12.10(a), (b) or (c).  Notice given in accordance herewith for
all permitted forms of notice other than by electronic mail, shall be effective
upon the earlier to occur of actual delivery to the address of the addressee or
refusal of receipt by the addressee.  In no event shall this Agreement be
altered, amended or modified by electronic mail or electronic record.  A party’s
address may be changed by written notice to the other party; provided, however,
that no notice of a change of address shall be effective until actual receipt of
such notice.  Copies of notices are for informational purposes only, and a
failure to give or receive copies of any notice shall not be deemed a failure to
give notice.  Notices given by counsel to the Purchaser shall be deemed given by
Purchaser and notices given by counsel to the Seller shall be deemed given by
Seller.

 

12.11                     Construction.  The parties acknowledge that the
parties and their counsel have reviewed and revised this Agreement and agree
that the normal rule of construction to the effect that any ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any exhibits or amendments hereto.

 

12.12                     Calculation of Time Periods; Business Day.  Unless
otherwise specified, in computing any period of time described herein, the day
of the act or event after which the designated period of time begins to run is
not to be included and the last day of the period so computed is to be included,
unless such last day is not a Business Day, in which event the period shall run
until the end of the next day which is a Business Day.  The last day of any
period of time described herein shall be deemed to end at midnight local time in
New York, New York.  As used herein, the term “Business Day” means any day that
is not a Saturday, Sunday or legal holiday for national banks in the City of New
York, New York or Colorado.

 

12.13                     Execution in Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all of such counterparts shall constitute one Agreement.

 

12.14                     Recordation.  Without the prior written consent of
Seller, there shall be no recordation of either this Agreement or any memorandum
hereof, or any affidavit pertaining hereto, and any such recordation of this
Agreement or memorandum or affidavit by Purchaser without the prior written
consent of Seller shall constitute a default hereunder by Purchaser,

 

45

--------------------------------------------------------------------------------


 

whereupon Seller shall have the remedies set forth in Section 10.1 hereof.  In
addition to any such remedies, Purchaser shall be obligated to execute an
instrument in recordable form releasing this Agreement or memorandum or
affidavit, and Purchaser’s obligations pursuant to this Section 12.14 shall
survive any termination of this Agreement as a surviving obligation.

 

12.15                     Further Assurances.  In addition to the acts and deeds
recited herein and contemplated to be performed, executed and/or delivered by
either party at Closing, each party agrees to perform, execute and deliver, but
without any obligation to incur any additional liability or expense, on or after
the Closing any further deliveries and assurances as may be reasonably necessary
to consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.

 

12.16                     Discharge of Obligations.  The acceptance of the Deed
by Purchaser shall be deemed to be a full performance and discharge of every
representation and warranty made by Seller herein and every agreement and
obligation on the part of Seller to be performed pursuant to the provisions of
this Agreement, except those which are herein specifically stated to survive
Closing.

 

12.17                     ERISA. Under no circumstances shall Purchaser have the
right to assign this Agreement to any person or entity owned or controlled by an
“employee benefit plan” (as defined in Section 3(3) of ERISA) if Seller’s sale
of the Property to such person or entity would, in the reasonable opinion of
Seller’s ERISA advisors or consultants, create or otherwise cause a “prohibited
transaction” under ERISA or any other applicable law with an effect similar to
that of Section 406 of ERISA including, but not limited to, Section 4975 of the
Code (each such law, a “Similar Law”). In the event Purchaser assigns this
Agreement or transfers any ownership interest in Purchaser, and such assignment
or transfer would make the consummation of the transaction hereunder a
“prohibited transaction” under ERISA or any Similar Law and would therefore
either (a) necessitate the termination of this Agreement, or (b) cause Seller to
incur liability under ERISA or such Similar Law if the transaction were
consummated, then, in either case, notwithstanding any contrary provision which
may be contained herein, Seller shall have the right to terminate this
Agreement.  Anything in this Section 12.17 to the contrary notwithstanding,
Seller shall have no right to terminate this Agreement under this Section 12.17
if Purchaser’s assignee expressly reaffirms in a writing addressed to Seller the
representation in Section 9.2.5.

 

12.18                     No Third Party Beneficiary.  The provisions of this
Agreement and of the documents to be executed and delivered at Closing are and
will be for the benefit of Seller and Purchaser only and are not for the benefit
of any third party, and accordingly, no third party shall have the right to
enforce the provisions of this Agreement or of the documents to be executed and
delivered at Closing, except that a tenant of the Property may enforce
Purchaser’s indemnity obligation under Section 4.10 hereof.

 

12.19                     Reporting Person.  Purchaser and Seller hereby
designate First American as the “reporting person” pursuant to the provisions of
Section 6045(e) of the Internal Revenue Code of 1986, as amended.

 

46

--------------------------------------------------------------------------------


 

12.20                     Post-Closing Access.  From and after the Closing, the
Purchaser will, at Seller’s sole cost and expense, permit Seller and Seller’s
agents and representatives access (and will permit copying of materials
pertaining to the period prior to the Closing), during business hours from time
to time, to the Lease Files and other Property-related information upon
reasonable advance notice to the Purchaser.  This Section 12.20 shall survive
the Closing.

 

12.21                     Waiver of Jury Trial.  SELLER AND PURCHASER HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR ANY OF
THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN SELLER AND PURCHASER RELATING TO THE
SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY RELATED
TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN SELLER
AND PURCHASER.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS).  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT, ANY RELATED DOCUMENTS, OR ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY RELATED TRANSACTIONS. 
IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

 

12.22                     Information and Audit Cooperation. Within 75 days
after the Closing Date, Seller, at Purchaser’s sole cost and expense and at no
cost or expense to Seller, shall allow Purchaser’s auditors access to the books
and records of Seller relating to the operation of the Properties for the two
year period prior to the Closing Date to enable Purchaser to comply with any
financial reporting requirements applicable to Purchaser, upon at least three
(3) Business Days prior written notice to Seller. In addition, Seller shall
provide Purchaser’s designated independent auditors a representation letter
regarding the books and records of the Properties in substantially the form
attached hereto as Exhibit H.

 

12.23                     Bulk Sales Laws.  Seller shall (i) comply with the
bulk transfer requirements of the states in which the Property is located,
(ii) keep Purchaser apprised of Seller’s compliance with such requirements and
(iii) indemnify, defend and hold Purchaser harmless of and from any and all
liabilities, claims, demands and expenses of any kind or nature which arise out
of the failure of Seller to so comply with such requirements.

 

12.24                     Radon. The following statements apply to any Property
located in the State of Florida: (A) Radon is a naturally occurring radioactive
gas that, when it has accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time. (B) Levels of
radon that exceed federal and state guidelines have been found in buildings in
Florida. (C) Additional information regarding radon and radon testing may be
obtained from

 

47

--------------------------------------------------------------------------------


 

your county health department. (D) Note: This provision is provided for
informational purposes pursuant to section 404.056(6), Florida Statutes.

 

[SIGNATURE PAGES, SCHEDULES AND EXHIBITS TO FOLLOW]

 

48

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO AGREEMENT OF

PURCHASE AND SALE

BY AND BETWEEN

THE ENTITIES SET FORTH ON SCHEDULE 1.1.1,

AND

TRT ACQUISITIONS LLC,

AS PURCHASER

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

PURCHASER:

 

TRT ACQUISITIONS LLC, a Delaware limited liability company

 

 

 

By:

DCTRT Real Estate Holdco LLC, Its Sole Member

 

 

 

 

 

By:

Dividend Capital Total Realty Operating Partnership LP, Its Sole Member

 

 

 

 

 

 

 

By:

Dividend Capital Total Realty Trust Inc., Its General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Greg Moran

 

 

 

 

Name:

Greg Moran

 

 

 

 

Title:

SVP

 

 

 

 

Date: May 3, 2010

 

 

 

SELLER:

 

 

 

iSTAR CTL SOUTH HAVANA — ENGLEWOOD LLC, a Delaware limited liability company

 

 

 

iSTAR CTL WATERVIEW — DALLAS LLC, a Delaware limited liability company

 

 

 

iSTAR CTL SHADELANDS — WALNUT CREEK LLC, a Delaware limited liability company

 

 

 

iSTAR CTL NORTH GLENVILLE — RICHARDSON LLC, a Delaware limited liability company

 

 

 

iSTAR CTL SHEILA — COMMERCE LLC, a Delaware limited liability company

 

 

--------------------------------------------------------------------------------


 

iSTAR CTL COLUMBIA — RICHFIELD LLC, a Delaware limited liability company

 

 

 

iSTAR CTL COTTONWOOD — MILPITAS LLC, a Delaware limited liability company

 

 

 

iSTAR CTL NORTH FAIRWAY DRIVE — VERNON HILLS LLC, a Delaware limited liability
company

 

 

 

iSTAR CTL DOOLITTLE — REDONDO BEACH LLC, a Delaware limited liability company

 

 

 

iSTAR CTL CROWN COLONY — QUINCY LLC, a Delaware limited liability company

 

 

 

iSTAR CTL RUE FERRARI — SAN JOSE LLC, a Delaware limited liability company

 

 

 

iSTAR CTL CORPORATE CENTER DRIVE — NEWBURY PARK LLC, a Delaware limited
liability company

 

 

 

iSTAR CTL COLUMBIA — CAMPBELLSVILLE LLC, a Delaware limited liability company

 

 

 

iSTAR CTL SUNSET HILLS — RESTON LLC, a Delaware limited liability company

 

 

 

iSTAR CTL EAGLE LLC, a Delaware limited liability company

 

 

 

iSTAR CTL SYLVAN WAY — PARSIPPANY LLC, a Delaware limited liability company

 

 

 

iSTAR CTL INVERNESS — ENGLEWOOD LLC, a Delaware limited liability company

 

 

 

iSTAR CTL CORPORATE DRIVE — DIXON LLC, a Delaware limited liability company

 

 

 

iSTAR CTL RIVEREDGE SUMMIT — ATLANTA LLC, a Delaware limited liability company

 

 

 

iSTAR CTL CONNECTION — IRVING LLC, a Delaware limited liability company

 

 

--------------------------------------------------------------------------------


 

iSTAR CTL CHARLESTON — MOUNTAIN VIEW LLC, a Delaware limited liability company

 

 

 

iSTAR CTL DUBLIN LLC, a Delaware limited liability company

 

 

 

iSTAR GT, L.P., a Delaware limited partnership

 

 

 

iSTAR NG LP, a Delaware limited partnership

 

 

 

iSTAR CTL MAPLE — EL SEGUNDO LLC, a Delaware limited liability company

 

 

 

iSTAR CTL SW 80 — PLANTATION LLC, a Delaware limited liability company

 

 

By:

/s/ Samantha K. Garbus

 

Name:

Samantha K. Garbus

 

Title:

Senior Vice President

 

Date: May 3, 2010

 

 

AGREED TO FOR PURPOSES OF SECTIONS 4.3.2

AND 7.2.2(4):

 

iSTAR FINANCIAL INC., a Maryland corporation

 

By:

/s/ Samantha K. Garbus

 

Name:

Samantha K. Garbus

 

Title:

Senior Vice President

 

Date: May 3, 2010

 

 

--------------------------------------------------------------------------------
